Exhibit 10.1

[EXECUTION VERSION]

 

 

 

McGRATH RENTCORP

 

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

 

4.03% Series A Senior Notes Due April 21, 2018

($100,000,000 Aggregate Original Principal Amount)

$100,000,000

Private Shelf Facility

April 21, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                         Page  

1

   Authorization of Notes      1       1A    Authorization of Series A Notes   
  1       1B    Authorization of Issue of Shelf Notes      1   

2

   Sale And Purchase of Notes      2       2A    Sale and Purchase of Series A
Notes      2       2B    Sale and Purchase of Shelf Notes      2          2B(1)
   Facility      2          2B(2)    Issuance Period      3          2B(3)   
Request For Purchase      3          2B(4)    Rate Quotes      3          2B(5)
   Acceptance      3          2B(6)    Market Disruption      4          2B(7)
   Facility Closings      4          2B(8)    Fees      5             2B(8)(i)
   Draw Fees      5             2B(8)(ii)    Delayed Delivery Fee      5      
      2B(8)(iii)    Cancellation Fee      5             2B(8)(iv)   
Invalidation of Delayed Delivery Fee and Cancellation Fee      6   

3

   Series A Closing      6   

4

   Conditions to Closing      7       4A    Conditions to Series A Closing     
7          4A(1)    UCC Searches      7          4A(2)    Consents      7      
   4A(3)    Payment of Special Counsel Fees      7       4B    Conditions to
Each Closing      7          4B(1)    Representations and Warranties      7   
      4B(2)    Purchase Permitted By Applicable Law, etc.      7          4B(3)
   Payment of Fees      8          4B(4)    Certain Documents      8         
4B(5)    Private Placement Number      9   

5

   Representation and Warranties of the Company      9   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                         Page         5.1    Organization; Power and Authority
     9          5.2    Authorization, Etc.      9          5.3    Disclosure   
  9          5.4    Organization; Power and Authority      10          5.5   
Financial Statements      10          5.6    Compliance with Laws; Other
Instruments, Etc.      11          5.7    Governmental Authorizations, Etc.     
11          5.8    Litigation; Observance of Agreements, Statutes and Orders   
  11          5.9    Taxes      12          5.10    Title to Property; Leases   
  12          5.11    Licenses, Permits, Etc.      12          5.12   
Compliance with ERISA      13          5.13    Private Offering by the Company
     14          5.14    Use of Proceeds; Margin Regulations      14         
5.15    Existing Indebtedness; Liens      14          5.16    Foreign Assets
Control Regulations, etc.      15          5.17    Status under Certain Statutes
     16          5.18    Environmental Matters      16          5.19    Absence
of Financing Statements      16          5.20    Solvency      16          5.21
   Hostile Tender Offers      17   

6

   Representations of the Purchasers      17          6.1    Purchase for
Investment      17          6.2    Source of Funds      17   

7

   Information as to the Company      18          7.1    Financial and Business
Information      19          7.2    Officer’s Certificate      21          7.3
   Notices; Reports      21          7.4    Visitation      21          7.5   
Limitation on Disclosure Obligations      22   

8

   Prepayment of the Notes      23          8.1    Required Prepayments      23
  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                         Page         8.2    Optional Prepayments with
Make-Whole Amount      23          8.3    Allocation of Partial Prepayments     
23          8.4    Maturity; Surrender, Etc.      24          8.5    Purchase of
Notes      24          8.6    Make-Whole Amount      24   

9

   Affirmative Covenants      25          9.1    Compliance with Law      26   
      9.2    Insurance      26          9.3    Maintenance of Properties      26
         9.4    Payment of Taxes and Claims      26          9.5    Maintenance
of Existence, Etc.      26          9.6    Books and Records      27         
9.7    Information Required by Rule 144A      27          9.8    Subsequent
Guarantors; Release of Guarantors      27   

10

   Negative Covenants      27          10.1    Financial Covenants      28      
   10.2    Merger and Consolidation; Transfer of Substantially All Assets     
28          10.3    Transfer of Assets      29          10.4    Nature of
Business      29          10.5    Liens      29          10.6    Priority Debt
     31          10.7    Related Party Transactions      31          10.8   
Terrorism Sanctions Regulations      31   

11

   Events Of Default      31   

12

   Remedies On Default, Etc.      33          12.1    Acceleration      33      
   12.2    Other Remedies      34          12.3    Rescission      34         
12.4    No Waivers or Election of Remedies, Expenses, etc.      35   

13

   Registration; Exchange; Substitution Of Notes      35          13.1   
Registration of Notes      35          13.2    Transfer and Exchange of Notes;
No Transfers to Competitors      35   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                         Page         13.3    Replacement of Notes      36   

14

   Payments On Notes      36          14.1    Place of Payment      36         
14.2    Home Office Payment      37   

15

   Expenses, Etc.      38          15.1    Transaction Expenses      38         
15.2    Survival      38   

16

   Survival Of Representations And Warranties; Entire Agreement      38   

17

   Amendment And Waiver      39          17.1    Requirements      39         
17.2    Solicitation of Holders of Notes      39          17.3    Binding
Effect. etc.      40          17.4    Notes Held by Company, etc.      40   

18

   Notices      40   

19

   Reproduction Of Documents      41   

20

   Multiparty Guaranty      41          20.1    Unconditional Guaranty      41
         20.2    Subrogation      44          20.3    Amendments, Etc. with
Respect to Guaranteed Obligations      44          20.4    Guaranty Absolute and
Unconditional; Termination      44          20.5    Reinstatement      45      
   20.6    Payments      46          20.7    Bound by Other Provisions      46
         20.8    Additional Guarantors      46   

21

   Confidential Information      46   

22

   Miscellaneous      47          22.1    Successors and Assigns      47      
   22.2    Payments Due on Non-Business Days      47          22.3    Accounting
Terms      48          22.4    Severability      48          22.5   
Construction      49          22.6    Counterparts      49   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                         Page         22.7    Governing Law      49         
22.8    Jurisdiction and Process      49          22.9    Waiver of Jury Trial
     50          22.10    Transaction References      50   

 

v



--------------------------------------------------------------------------------

Information Schedule

 

Schedule A    —    Purchaser Schedule Related to Series A Notes Schedule B    —
   Defined Terms Schedule 5.4    —    Subsidiaries; Affiliates; Directors and
Officers; Restrictions on Subsidiaries Schedule 5.15    —    Existing
Indebtedness Schedule 10.5    —    Existing Liens Exhibit A-1    —    Form of
4.03% Series A Senior Note due April 21, 2018 Exhibit A-2    —    Form of Shelf
Note Exhibit B    —    Form of Request for Purchase Exhibit C    —    Form of
Confirmation of Acceptance Exhibit D-1    —    Form of Series A Note Opinion of
Special Counsel for the Credit Parties Exhibit D-2    —    Form of Shelf Note
Opinion of Special Counsel for the Credit Parties Exhibit E    —    Form of
Joinder to Multiparty Guaranty

 

i



--------------------------------------------------------------------------------

McGrath RentCorp

5700 Las Positas Road

Livermore, California 94551

April 21, 2011

Prudential Investment Management, Inc.

Each Prudential Affiliate (as hereinafter defined) which is

  a signatory of this Agreement or becomes bound by certain

  provisions of this Agreement as hereinafter provided)

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Ladies and Gentlemen:

Each of the undersigned, McGrath RentCorp, a California corporation (the
“Company”), and certain direct and indirect Subsidiaries of the Company from
time to time party to this Agreement as Subsidiary Guarantors agrees with each
of PIM, each of the Series A Purchasers and any Prudential Affiliate which may
hereafter purchase any Shelf Notes as follows:

 

1 AUTHORIZATION OF NOTES

1A AUTHORIZATION OF SERIES A NOTES.

The Company has authorized the issue and sale of $100,000,000 aggregate
principal amount of its 4.03% Series A Senior Notes due April 21, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series A Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13). The Series A Notes shall be substantially in
the form set out in Exhibit A-1. Certain capitalized and other terms used in
this Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

1B AUTHORIZATION OF ISSUE OF SHELF NOTES.

The Company will authorize the issue and sale of its additional senior notes (as
amended, restated, supplemented or otherwise modified from time to time, the
“Shelf Notes”) in the aggregate principal amount of up to $100,000,000, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 12 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
10 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Shelf
Note delivered pursuant to Section 2B(5), and to be substantially in the form of
Exhibit A-2. The terms “Shelf Note” and “Shelf Notes” as used herein shall
include each Shelf Note delivered pursuant to any provision of this Agreement
and each Shelf Note



--------------------------------------------------------------------------------

delivered in substitution or exchange for any such Shelf Note pursuant to any
such provision. The terms “Note” and “Notes” as used herein shall include each
Series A Note and each Shelf Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes that have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods, and (vi) the
same date of issuance (which, in the case of a Note issued in exchange for
another Note, shall be deemed for these purposes the date on which such Note’s
ultimate predecessor Note was issued), are herein called a “Series” of Notes.

 

2 SALE AND PURCHASE OF NOTES

2A SALE AND PURCHASE OF SERIES A NOTES.

Subject to the terms and conditions of this Agreement, the Company agrees to
issue and sell to each Series A Purchaser and each Series A Purchaser agrees to
purchase from the Company, on the Series A Closing Day provided for in
Section 3, Series A Notes in the principal amount specified opposite such Series
A Purchaser’s name in the Purchaser Schedule Relating to Series A Notes set
forth as Schedule A at the purchase price of 100% of the principal amount
thereof.

2B SALE AND PURCHASE OF SHELF NOTES.

2B(1) Facility. Subject to Section 2B(2), PIM is willing to consider, in its
sole discretion and within limits that may be authorized for purchase by PIM and
Prudential Affiliates from time to time, the purchase of Shelf Notes pursuant to
this Agreement. The willingness of PIM to consider such purchase of Shelf Notes
is herein called the “Facility.” At any time, (i) the aggregate principal amount
of Shelf Notes stated in Section 1B, minus (ii) the aggregate principal amount
of Shelf Notes purchased and sold pursuant to this Agreement prior to such time,
minus (iii) the aggregate principal amount of Accepted Notes (as hereinafter
defined) which have not yet been purchased and sold hereunder prior to such
time, is herein called the “Available Facility Amount” at such time.
NOTWITHSTANDING THE WILLINGNESS OF PIM TO CONSIDER PURCHASES OF SHELF NOTES,
THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PIM NOR
ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PIM OR ANY PRUDENTIAL AFFILIATE. FOR THE AVOIDANCE OF DOUBT, THIS
AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT IT MAY BE TERMINATED
BY THE COMPANY BY NOTICE IN WRITING TO PIM GIVEN AT ANY TIME WHEN NO NOTES ARE
OUTSTANDING AND NO OTHER AMOUNTS (INCLUDING, WITHOUT LIMITATION, ANY DELAYED
DELIVERY FEE OR CANCELLATION FEE) ARE OWING TO PIM OR ANY PRUDENTIAL AFFILIATE
UNDER THIS AGREEMENT AND NO ACCEPTANCE WHICH HAS NOT BEEN CANCELLED IS IN
EFFECT.

 

2



--------------------------------------------------------------------------------

2B(2) Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a New York Business Day, the New York
Business Day next preceding such anniversary), and (ii) the thirtieth day after
PIM shall have given to the Company, or the Company shall have given to PIM,
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a New
York Business Day, the New York Business Day next preceding such thirtieth day).
The period during which Shelf Notes may be issued and sold pursuant to this
Agreement is herein called the “Issuance Period.”

2B(3) Request For Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to PIM by telefacsimile or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $5,000,000 and not be greater than the Available Facility
Amount at the time such Request for Purchase is made, (ii) specify the principal
amounts, final maturities (which shall be no more than 12 years from the date of
original issuance), and principal prepayment dates and amounts (which shall
result in an average life of no more than 10 years from the date of original
issuance) of the Shelf Notes covered thereby, (iii) specify the interest payment
periods (which shall be quarterly or semi-annually), (iv) specify the use of
proceeds of such Shelf Notes), (v) specify the proposed day for the closing of
the purchase and sale of such Shelf Notes, which shall be a Business Day during
the Issuance Period not less than 10 Business Days and not more than 42 days
after the making of such Request for Purchase, (vi) specify the number of the
account and the name and address of the depository institution to which the
purchase prices of such Shelf Notes are to be transferred on the Closing Day for
such purchase and sale, (vii) certify that the representations and warranties
contained in Section 5 are true on and as of the date of such Request for
Purchase and that there exists on the date of such Request for Purchase no
Non-Compliance Event, Potential Non-Compliance Event, Event of Default or
Default, and (viii) be substantially in the form of Exhibit B attached hereto.
Each Request for Purchase shall be in writing and shall be deemed made when
received by PIM.

2B(4) Rate Quotes. Not later than 5 Business Days after the Company shall have
given PIM a Request for Purchase pursuant to Section 2B(3), PIM may, but shall
be under no obligation to, provide to the Company by telephone interest rate
quotes for the several principal amounts, maturities and principal prepayment
schedules, and interest payment periods of Shelf Notes specified in such Request
for Purchase. Each quote shall represent the interest rate per annum payable on
the outstanding principal balance of such Shelf Notes at which PIM or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.

2B(5) Acceptance. Within 2 minutes after PIM shall have provided any interest
rate quotes pursuant to Section 2B(4) or such shorter period as PIM may specify
to the Company (such period herein called the “Acceptance Window”), the Company
may, subject to Section 2B(6), elect to accept such interest rate quotes as to
not less than $5,000,000 aggregate principal amount of the Shelf Notes specified
in the related Request for Purchase. Such election shall be made by an
Authorized Officer of the Company notifying PIM by telephone or telefacsimile
within the Acceptance Window (but not earlier than 9:30 a.m. or later than 1:30
p.m. (or such

 

3



--------------------------------------------------------------------------------

later time as PIM may agree), New York City local time) that the Company elects
to accept such interest rate quotes, specifying the Shelf Notes (each such Shelf
Note being herein called an “Accepted Note”) as to which such acceptance (herein
called an “Acceptance”) relates. The day the Company notifies PIM of an
Acceptance with respect to any Accepted Notes is herein called the “Acceptance
Day” for such Accepted Notes. Any interest rate quotes as to which PIM does not
receive an Acceptance within the Acceptance Window shall expire, and no purchase
or sale of Shelf Notes hereunder shall be made based on such expired interest
rate quotes. Subject to Sections 2B(2) and 2B(6) and the other terms and
conditions hereof, the Company agrees to sell to PIM or a Prudential Affiliate,
and PIM agrees to purchase, or to cause the purchase by a Prudential Affiliate
of, the Accepted Notes at 100% of the principal amount of such Accepted Notes.
As soon as practicable following the Acceptance Day, the Company, PIM and each
Prudential Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit C (herein
called a “Confirmation of Acceptance”). If the Company should fail to execute
and return to PIM within 2 Business Days following receipt thereof a
Confirmation of Acceptance with respect to any Accepted Notes, PIM may at its
election at any time prior to its receipt thereof cancel the closing with
respect to such Accepted Notes by so notifying the Company in writing.

2B(6) Market Disruption. Notwithstanding the provisions of Section 2B(5), if PIM
shall have provided interest rate quotes pursuant to Section 2B(4) and
thereafter, prior to the time an Acceptance with respect to such quotes shall
have been notified to PIM in accordance with Section 2B(5), the domestic market
for U.S. Treasury securities or derivatives shall have closed or there shall
have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for U.S. Treasury securities or derivatives, then such
interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies PIM of the Acceptance of any such interest rate
quotes, such Acceptance shall be ineffective for all purposes of this Agreement,
and PIM promptly shall notify the Company that the provisions of this
Section 2B(6) are applicable with respect to such Acceptance.

2B(7) Facility Closings. Not later than 1:30 p.m. (New York City local time) on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the Bingham McCutchen LLP, Three Embarcadero Center, San Francisco,
California 94111 (or such other address as PIM may specify in writing), the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each Series
of Accepted Notes to be purchased on such Closing Day, dated the applicable
Closing Day and registered in such Purchaser’s name (or in the name of its
nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the account(s) specified in the
Request for Purchase of such Notes. If the Company fails to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Day for such Accepted Notes as provided above in this Section 2B(7), or
any of the conditions specified in Section 4B shall not have been fulfilled by
the time required on such scheduled Closing Day, the Company shall, prior to
2:00 p.m., New York City local time, on such scheduled Closing Day notify PIM
(which notification shall be deemed received by each Purchaser) in writing
whether (i) such closing is to be rescheduled (such rescheduled date to be a

 

4



--------------------------------------------------------------------------------

Business Day during the Issuance Period not less than one Business Day and not
more than 10 Business Days after such scheduled Closing Day (the “Rescheduled
Closing Day”)) and certify to PIM (which certification shall be for the benefit
of each Purchaser) that the Company reasonably believes that it will be able to
comply with the conditions set forth in Section 4B on such Rescheduled Closing
Day and that the Company will pay the Delayed Delivery Fee, if applicable, in
accordance with Section 2B(8)(ii), or (ii) such closing is to be canceled and
the Company will pay the Cancellation Fee as provided in Section 2B(8)(iii). In
the event that the Company shall fail to give such notice referred to in the
immediately preceding sentence, PIM (on behalf of each Purchaser) may at its
election, at any time after 2:00 p.m., New York City local time, on such
scheduled Closing Day, notify the Company in writing that such closing is to be
canceled and the Company is obligated to pay the Cancellation Fee as provided in
Section 2B(8)(iii). Notwithstanding anything to the contrary contained in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one occasion, unless PIM shall have
otherwise consented in writing.

2B(8) Fees.

2B(8)(i) Draw Fees. The Company will pay to or as directed by PIM in immediately
available funds a fee (herein called a “Draw Fee”) on or before each Closing Day
(including the Series A Closing Day) in an amount equal to 0.10% of the
aggregate principal amount of Notes sold on such Closing Day.

2B(8)(ii) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note (other than as provided in Section 2B(8)(iv) below), the Company
shall pay to or as directed by PIM on the Cancellation Date or actual Closing
Day of such purchase and sale, a fee (the “Delayed Delivery Fee”) calculated as
follows:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by PIM
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note; “DTS” means Days to Settlement, i.e., the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.

In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 2B(7).

2B(8)(iii) Cancellation Fee. If the Company at any time notifies PIM in writing
that the Company is canceling the closing of the purchase and sale of any
Accepted Note, or if PIM notifies the Company in writing under the circumstances
set forth in the last sentence of

 

5



--------------------------------------------------------------------------------

Section 2B(5) or the penultimate sentence of Section 2B(7) that the closing of
the purchase and sale of such Accepted Note is to be canceled, or if the closing
of the purchase and sale of such Accepted Note is not consummated on or prior to
the last day of the Issuance Period (the date of any such notification, or the
last day of the Issuance Period, as the case may be, being herein called the
“Cancellation Date”), the Company will pay to or as directed by PIM in
immediately available funds on the Cancellation Date an amount (the
“Cancellation Fee”) calculated as follows:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by PIM) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
Section 2B(8)(ii). The foregoing bid and ask prices shall be as reported by such
publicly available source of such market data as is then customarily used by
PIM, and rounded to the second decimal place. If any closing of the purchase and
sale of any Accepted Note is cancelled due to the conditions specified in
Section 2B(8)(iv) below, then the terms of Section 2B(8)(iv) below shall apply.

In no case shall the Cancellation Fee be less than zero.

2B(8)(iv) Invalidation of Delayed Delivery Fee and Cancellation Fee. If all
conditions to a closing of the purchase and sale of any Accepted Note set forth
in Section 4B hereof have been satisfied on the original Closing Day for any
Accepted Notes (other than (x) Section 4B(2) unless the Company shall have
failed to comply with the request of any Purchaser pursuant to the last sentence
of such Section and (y) Section 4B(4)(g) unless the Company shall have failed to
comply with any reasonable request of the Purchasers or their special counsel to
provide information necessary for the Purchaser’s special counsel to deliver the
opinion required by such Section 4B(4)(g)) and a Purchaser fails to purchase
such Accepted Notes, then the Company shall have no obligation to pay any
Delayed Delivery Fee or Cancellation Fee that might have otherwise been
applicable.

 

3 SERIES A CLOSING.

The sale and purchase of the Series A to be purchased by each Series A Purchaser
shall occur at the offices of Bingham McCutchen LLP, Three Embarcadero Center,
San Francisco, California 94111, at 9:00 a.m., Pacific time, at a closing on
April 21, 2011 (the “Series A Closing Day”). On the Series A Closing Day, the
Company will deliver to each Series A Purchaser the Series A Notes to be
purchased by such Series A Purchaser in the form of a single Series A Note (or
such greater number of Series A Notes in denominations of at least $1,000,000 as
such Purchaser may request), each dated the date of the Series A Closing Day,
and registered in such Series A Purchaser’s name (or in the name of its
nominee), against delivery by such Series A Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 0012016481 at Union Bank, 200 Pringle Avenue, Suite
#250, Walnut Creek, CA 94596 (telephone: (877) 436-2080), ABA number 122000496,
Beneficiary Name: McGrath

 

6



--------------------------------------------------------------------------------

RentCorp. If on the Series A Closing Day the Company shall fail to tender such
Notes as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to the satisfaction of any Series A
Purchaser, such Series A Purchaser shall, at its election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

 

4 CONDITIONS TO CLOSING.

The obligation of any Purchaser to purchase and pay for any Notes is subject to
the satisfaction, on or before the applicable Closing Day, of the following
conditions:

4A CONDITIONS TO SERIES A CLOSING.

4A(1) UCC Searches. PIM and the Purchasers shall have received certified copies
of Requests for Information or Copies (Form UCC-11) or equivalent reports
listing all effective financing statements which name the Company, any
Subsidiary Guarantor or any Material Subsidiary (under its present name and
previous names) as debtor and which are filed in the offices of the Secretaries
of State of the state in which the Company or such Subsidiary is incorporated or
formed, together with copies of such financing statements.

4A(2) Consents. PIM shall have received evidence satisfactory to it that all
government, contractual and other third-party approvals and consents, if any,
necessary to the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents as of the Series A Closing Day have been
obtained.

4A(3) Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Series A Closing Day
the fees, charges and disbursements of Bingham McCutchen LLP, special counsel to
PIM and the Series A Purchasers, in connection with the preparation and
negotiation of this Agreement and the other Transaction Documents.

4B CONDITIONS TO EACH CLOSING.

4B(1) Representations and Warranties. The representations and warranties of the
Credit Parties in Section 5 hereof shall be true on and as of the applicable
Closing Day (both before and after giving effect to the issuance and purchase of
Notes on such Closing Day); if the Company provides updated disclosure schedules
regarding the representations and warranties of Section 5, the same shall be
acceptable to PIM; and there shall exist on such Closing Day (both before and
after giving effect to the issuance and purchase of Notes on such Closing Day)
no Potential Non-Compliance Event, Non-Compliance Event, Event of Default or
Default.

4B(2) Purchase Permitted By Applicable Law, etc. The purchase of and payment for
the Notes to be purchased by such Purchaser on the applicable Closing Day
(including the use of the proceeds of such Notes by the Company) shall not
violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax (excluding taxes on the revenue and net income of such Purchaser),
penalty, liability or other onerous condition under or pursuant to any
applicable law

 

7



--------------------------------------------------------------------------------

or governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may reasonably request to establish
compliance with this condition.

4B(3) Payment of Fees. The Company shall have paid any fees due pursuant to or
in connection with this Agreement, including any Draw Fee due pursuant to
Section 2B(8)(i) and any Delayed Delivery Fee due pursuant to Section 2B(8)(ii)
and, without limiting the provisions of Section 15.1, the fees, charges and
disbursements of the Purchasers’ special counsel.

4B(4) Certain Documents. Each Purchaser that is purchasing Notes on such Closing
Day shall have received the following, each dated the applicable Closing Day
(except as provided in clause (h)):

(a) the Note(s) to be purchased by such Purchaser;

(b) certified copies of the resolutions of the Board of Directors of each of the
Credit Parties authorizing the execution and delivery of the Transaction
Documents to which such Person is a party and, in the case of the Company,
authorizing the issuance of the Notes, and of all documents evidencing other
necessary corporate or similar action and governmental approvals, if any, with
respect to the Transaction Documents to which such Credit Party is a party and
the Notes (in the case of the Company);

(c) a certificate of the Secretary or an Assistant Secretary of each of the
Credit Parties certifying the names and true signatures of the officers of such
Credit Party authorized to sign the Transaction Documents to which such Person
is a party and, in the case of the Company, the Notes, to be delivered
hereunder;

(d) the Company shall have delivered to such Purchaser an Officer’s Certificate,
dated such Closing Day, certifying that the conditions specified in
Section 4B(1) have been satisfied;

(e) certified copies of the certificate of incorporation or articles of
incorporation (or similar constitutive documents), as applicable, and by-laws,
operating agreement or partnership agreement, as applicable, of each of the
Credit Parties;

(f) an opinion of Morrison & Foerster, LLP, special counsel for the Credit
Parties, satisfactory to such Purchaser and substantially in the form of Exhibit
D-1 (in the case of the Series A Notes) or Exhibit D-2 (in the case of any Shelf
Notes) attached hereto, and as to such other matters as such Purchaser may
reasonably request. Each Credit Party hereby directs such counsel to deliver
such opinions, agrees that the issuance and sale of any Notes will constitute a
reconfirmation of such direction, and understands and agrees that each Purchaser
receiving such an opinion will be and is hereby authorized to rely on such
opinion;

(g) a favorable opinion of Bingham McCutchen LLP, special counsel for PIM and
the Purchasers, as to such matters incident to the matters herein contemplated
related to the applicable Series of Notes as such Purchaser reasonably requests;

(h) a good standing or similar certificate for each Credit Party (or its general
partner, in the case of a partnership) from the appropriate Governmental
Authority of its

 

8



--------------------------------------------------------------------------------

jurisdiction of organization, dated as of a recent date, and such other evidence
of the status of such Persons as such Purchaser may reasonably request; and

(i) additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

4B(5) Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for each Series of Notes to be issued on the applicable Closing Day.

 

5 REPRESENTATION AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

5.1 Organization; Power and Authority.

Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Credit Party has
the requisite power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Transaction Documents to which
it is a party and to perform the provisions of such Transaction Documents.

5.2 Authorization, Etc.

This Agreement, the Notes and the other Transaction Documents to which any
Credit Party is a party have been duly authorized by all necessary action on the
part of such Credit Party, and each of this Agreement and such other Transaction
Documents (other than the Notes) constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Credit Party that is party to such Transaction Document enforceable against such
Credit Party in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5.3 Disclosure.

Neither this Agreement or any of the other Transaction Documents nor any other
document, certificate or statement furnished to PIM or any Purchaser by or on
behalf of any Credit Party or any Subsidiary in connection herewith or in
connection with the issuance of the Notes contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading in light of the
circumstances under which they were made. There is no fact known to any Credit
Party or any Subsidiary that has or

 

9



--------------------------------------------------------------------------------

could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the other documents, certificates and other writings
delivered to any Purchaser by or on behalf of any Credit Party specifically for
use in connection with the transactions contemplated hereby.

5.4 Organization; Power and Authority.

(a) Schedule 5.4 contains complete and correct lists as of the Series A Closing
Day (i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares or units of each class issued and
outstanding, including the ownership thereof, (ii) of the Company’s Affiliates,
other than Subsidiaries, and (iii) of the Company’s directors and senior
officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien.

(c) Each Subsidiary identified in Schedule 5.4, (other than the Credit Parties)
is a corporation or other legal entity duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact business it transacts and proposes to
transact.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.

5.5 Financial Statements.

The Company has furnished each Purchaser of the Series A Notes and any Accepted
Shelf Notes with the following financial statements: (i) consolidated balance
sheets of the Company and its Subsidiaries as at December 31st in each of the
three fiscal years of the Company most recently completed prior to the date as
of which this representation is made or repeated to such Purchaser (other than
fiscal years completed within 90 days prior to such date for which audited
financial statements have not been released) and consolidated statements of
income, cash flows and

 

10



--------------------------------------------------------------------------------

shareholders’ equity of the Company and its Subsidiaries for each such year, all
reported on by Grant Thornton LLP (or such other nationally recognized
accounting firm as may have been selected by the Company subsequent to the date
of this Agreement), and (ii) consolidated balance sheets of the Company and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 45 days prior to such date for which
financial statements have not been released) and the comparable quarterly period
in the preceding fiscal year and consolidated statements of income, cash flows
and shareholders’ equity for the periods from the beginning of the fiscal years
in which such quarterly periods are included to the end of such quarterly
periods, prepared by the Company. Such financial statements (including any
related schedules and/or notes), have been prepared in accordance with GAAP
consistently followed throughout the periods involved. The balance sheets fairly
present the consolidated condition of the Company and its Subsidiaries as at the
dates thereof, and the statements of income, stockholders’ equity and cash flows
fairly present the results of the operations of the Company and its Subsidiaries
and their cash flows for the periods indicated. The Company and its Subsidiaries
do not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in writing to the Purchasers. There has been
no material adverse change in the business, property or assets, financial
condition, operations or prospects of the Company or its Subsidiaries taken as a
whole since the end of the most recent fiscal year for which such audited
financial statements have been furnished.

5.6 Compliance with Laws; Other Instruments, Etc.

The execution, delivery and performance by each Credit Party of the Transaction
Documents to which it is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of any Credit Party or any of its Subsidiaries under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter (or similar constitutive documents) or bylaws (or
similar documents), or any other agreement or instrument to which any Credit
Party or any of its Subsidiaries is bound or by which any Credit Party or any of
its Subsidiaries or any of their respective properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to any Credit Party or any of its
Subsidiaries, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to any Credit Party or any
of its Subsidiaries.

5.7 Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Agreement, the Notes or the
other Transaction Documents to which such Person is a party.

5.8 Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or

 

11



--------------------------------------------------------------------------------

any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA Patriot
Act, or any of the other laws and regulations referred to in Section 5.16) of
any Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.9 Taxes.

The Company and its Subsidiaries have filed all income tax and other Material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which is not individually or in the aggregate Material, or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. The Company knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, state or other taxes for all fiscal periods
are adequate.

5.10 Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
delivered pursuant to Section 7.1(b), or if no such balance sheet has been
delivered, the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

5.11 Licenses, Permits, Etc.

(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b) To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any material respect any license, permit,
franchise,

 

12



--------------------------------------------------------------------------------

authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

5.12 Compliance with ERISA.

(a) The Company, each Subsidiary and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not reasonably be
expected to result in a Material Adverse Effect. None of the Company, any
Subsidiary or any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA) that could reasonably
be expected to result in a Material Adverse Effect, and no event, transaction or
condition has occurred or exists that could reasonably be expected to result in
the incurrence of any such liability by the Company, any Subsidiary or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company, any Subsidiary or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or pursuant to section 4068 of ERISA or the Pension Funding Rules, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

(b) No Plan has failed to satisfy the minimum funding standards of the Pension
Funding Rules for any plan year or part thereof or has sought a waiver of such
standards or extension of any amortization period is sought or granted under the
Pension Funding Rules. Following the effective date of the Pension Act, for any
Plan which is subject to the Pension Funding Rules, the funding target
attainment percentage, within the meaning of Section 303 of ERISA or Section 430
of the Code, for such Plan is not less than 70%.

(c) The Company, the Subsidiaries and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of

 

13



--------------------------------------------------------------------------------

such Purchaser’s representation in Section 6.2 as to the sources of the funds
used to pay the purchase price of the Notes to be purchased by such Purchaser.

5.13 Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

5.14 Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of (i) the Series A Notes to
refinance existing indebtedness, for working capital and for other general
corporate purposes, and (ii) each Series of Shelf Notes in the manner described
in the applicable Request for Purchase with respect to such Series of Shelf
Notes. None of the proceeds of the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221) in contravention of said Regulation U, or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

5.15 Existing Indebtedness; Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries (other
than Indebtedness owing to the Company or a Subsidiary) as of March 31, 2011
(including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guarantee thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

 

14



--------------------------------------------------------------------------------

(b) Neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 10.5.

(c) As of the Series A Closing Day, neither the Company nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Company or such Subsidiary in an aggregate
principal and/or commitment amount of $10,000,000 or more, any agreement
relating thereto or any other agreement (including, but not limited to, its
charter or other organizational document), in each case, which limits the amount
of, or otherwise imposes restrictions on the incurring of, Indebtedness of the
Company or any Subsidiary, except as specifically indicated in Schedule 5.15.

5.16 Foreign Assets Control Regulations, etc.

(a) Neither the Company nor any Affiliated Entity (i) is a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control of the U.S. Department of
Treasury (“OFAC”) (an “OFAC Listed Person”), (ii) knowingly engages in any
dealings or transactions with any such OFAC Listed Person, or (iii) is a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, (A) any OFAC Listed Person or
(B) the government of a country subject to comprehensive U.S. economic sanctions
administered by OFAC, currently Iran, Sudan, Cuba, Burma, Syria and North Korea
(each OFAC Listed Person and each other entity described in clause (iii), a
“Blocked Person”).

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Affiliated Entity, in
connection with any investment in, or any transactions or dealings with, any
Blocked Person.

(c) Neither the Company nor any Affiliated Entity (i) is under investigation by
any governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws, or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. The Company has taken
reasonable measures appropriate to the circumstances (in any event as required
by applicable law), to ensure that the Company and each Affiliated Entity is and
will continue to be in compliance with all applicable

 

15



--------------------------------------------------------------------------------

current and future anti-corruption laws and regulations.

5.17 Status under Certain Statutes.

Neither the Company nor any Subsidiary is, or is required to be registered as,
an “investment company” under the Investment Company Act of 1940, as amended.
Neither the Company nor any Subsidiary is subject to regulation under the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.

5.18 Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any pending claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any circumstances
which are reasonably likely to give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring or pertaining to real properties now or formerly owned, leased or
operated by any of them or to other assets or their use, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or, to the knowledge of the Company or any Subsidiary,
formerly owned, leased or operated by any of them and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws, except to
the extent such storage or disposal could not reasonably be expected to result
in a Material Adverse Effect; and

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

5.19 Absence of Financing Statements.

Except with respect to Liens permitted by Section 10.5, there is no financing
statement, security agreement, real estate mortgage or other document authorized
by the Company or any Material Subsidiary to be filed or recorded with any
filing records, registry or other public office, that effects or effectively
gives notice of any present or possible future Lien on, or security interest in,
any assets or property of the Company or any Material Subsidiary or any rights
relating thereto.

5.20 Solvency.

Both before and after giving effect to the transactions contemplated by this
Agreement, each of the Company and each other Credit Party is Solvent.

 

16



--------------------------------------------------------------------------------

5.21 Hostile Tender Offers. None of the proceeds of the sale of any Notes will
be used to finance a Hostile Tender Offer.

 

6 REPRESENTATIONS OF THE PURCHASERS.

6.1 Purchase for Investment. Each Purchaser severally represents that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes nor does it intend to do so and, in any
event, a Purchaser shall only reoffer or resell the Notes purchased by it in
accordance with any available exemption from the requirements of Section 5 of
the Securities Act, except as aforesaid.

6.2 Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or

 

17



--------------------------------------------------------------------------------

employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, neither
the QPAM nor a person controlling or controlled by the QPAM (applying the
definition of “control” in Section V(e) of the QPAM Exemption) owns a 10% or
more interest in the Company and (i) the identity of such QPAM, and (ii) the
names of all employee benefit plans whose assets managed by the QPAM in the
investment fund, when combined with the assets of other plans established or
maintained by the same employer (or affiliate thereof described in Section
V(c)(1) of the QPAM Exemption) or by the same employee organization, represent
10% or more of the assets of the investment fund have been disclosed to the
Company in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM, and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, or one or more
plans, within the meaning of Section 4975 of the Code, each of which has been
identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include the “plan assets,” within the meaning of
Department of Labor Regulations Section 2510.3-101, as modified by Section 3(42)
of ERISA, of any employee benefit plan subject to the fiduciary responsibility
provisions of Title I of ERISA or of any plan to which Section 4975 of the Code
applies.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

7 INFORMATION AS TO THE COMPANY.

The Company covenants that during the Issuance Period and so long thereafter as
any Notes

 

18



--------------------------------------------------------------------------------

remain outstanding or any amounts owing under the Transaction Documents remain
unpaid:

7.1 Financial and Business Information. The Company shall deliver to each holder
of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 45 days after the end of each Fiscal Quarter
in each Fiscal Year of the Company (other than the last Fiscal Quarter of each
such Fiscal Year), copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the Fiscal Year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous Fiscal Year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

(b) Annual Statements — within 90 days after the end of each Fiscal Year of the
Company,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, shareholders’ equity and cash flows of
the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances.

(c) ERISA Matters — promptly, and in any event within ten (10) Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

 

19



--------------------------------------------------------------------------------

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or

(iii) any event, transaction or condition that could reasonably be expected to
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;

(d) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(e) Other Financings — promptly upon receipt thereof, a copy of any other credit
agreement or similar agreement to which the Company or any Subsidiary is a party
not previously delivered pursuant to which the credit commitments available to
the Company or any Subsidiary, individually or in the aggregate, and/or
outstanding principal indebtedness incurred equals or exceeds $5,000,000, a copy
of each notice of default or noncompliance received by the Company or any of its
Subsidiaries with respect thereto, and promptly following execution and delivery
thereof, a copy of any amendment, waiver or other modification of any such
agreement;

(f) Auditor Reports — to the extent that delivery thereof is not prohibited by
confidentiality or other agreements, promptly upon receipt thereof, a copy of
each other report pertaining to material items submitted to the Company or any
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Company or any Subsidiary;

(g) Budget and Projections — within 15 days following approval thereof by the
Company’s board of directors, but in any event within 120 days after the end of
each fiscal year, a copy of the Company’s financial plan for the next succeeding
fiscal year (and any subsequent periods covered in the projections provided to
the Banks), including consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for such next succeeding fiscal year; and

 

20



--------------------------------------------------------------------------------

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.

7.2 Officer’s Certificate. Each set of financial statements delivered to a
holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth:

(a) Covenant Compliance — (i) the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.1, Section 10.3 and Section 10.6
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence), and (ii) the total revenues for
each Subsidiary other than Material Subsidiaries for the period of four
consecutive fiscal quarters ended as of the date with respect to which such
certificate pertains, and the total assets for each such Subsidiary as of such
date; and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Potential Non-Compliance Event,
Non-Compliance Event, Default or an Event of Default or, if any such condition
or event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

7.3 Notices; Reports. The Company shall as soon as practicable, and in any event
no later than 5 days after any Responsible Officer obtains knowledge of (a) the
occurrence of any Default or Event of Default, (b) the existence of any
threatened or pending litigation, suit or administrative proceeding affecting
the Company or any Subsidiary which might have a Material Adverse Effect, or
(c) a material labor dispute resulting in or threatening to result in a strike,
slow-down or work stoppage of any kind against the Company or any Subsidiary,
deliver to each holder of the Notes an Officer’s Certificate specifying the
nature and period of existence thereof, the effect, if any, of such event or
circumstance on the results of operations, condition (financial or otherwise) or
the ability of each Credit Party to comply with the Transaction Documents to
which such Credit Party is a party, and what action the Company proposes to take
with respect thereto.

7.4 Visitation. The Company shall permit the representatives of each holder of
Notes that is an Institutional Investor:

 

21



--------------------------------------------------------------------------------

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company and during normal
business hours, to visit the principal executive office of the Company, to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
with the Company’s officers, and (with the consent of the Company, which consent
will not be unreasonably withheld) its independent public accountants, and (with
the consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, no
more frequently than twice per year; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company and upon reasonable prior notice to the Company and during normal
business hours, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), as often as may be requested.

7.5 Limitation on Disclosure Obligations. Except for information provided by the
Company to any of the other parties under the Bank Credit Agreement, the Company
shall not be required to disclose the following information pursuant to
Section 7.1(h), 7.3(b) or (c) or 7.4:

(a) information that the Company determines after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, it would be prohibited from disclosing by applicable
law or regulations without making public disclosure thereof; or

(b) information that, notwithstanding the confidentiality requirements of
Section 21, the Company is prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliated
Entity binding upon the Company and not entered into in contemplation of this
clause (b), provided that the Company shall use commercially reasonable efforts
to obtain consent from the party in whose favor the obligation of
confidentiality was made to permit the disclosure of the relevant information
and provided further that the Company has received a written opinion of counsel
(which may be an internal counsel) confirming that disclosure of such
information without consent from such other contractual party would constitute a
breach of such agreement.

Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Company will provide such holder with a written
opinion of counsel (which may be addressed to the Company and which may be of an
internal counsel) relied upon as to any requested information that the Company
is prohibited from disclosing to such holder under circumstances described in
this Section 7.5.

Under no circumstances shall the Company or any Subsidiary be required to
disclose any information whatsoever under the terms of this Agreement to any
Person that is a Competitor.

 

22



--------------------------------------------------------------------------------

8 PREPAYMENT OF THE NOTES.

The Series A Notes and any Shelf Notes shall be subject to required prepayment
as and to the extent provided in Section 8.1. The Series A Notes and any Shelf
Notes shall also be subject to prepayment under the circumstances set forth in
Section 8.2.

8.1 Required Prepayments.

(a) Series A Notes. On April 21, 2014 and on each April 21 thereafter to and
including April 21, 2017 the Company will prepay $20,000,000 principal amount
(or such lesser principal amount as shall then be outstanding) of the Series A
Notes at par and without payment of the Make-Whole Amount or any premium,
provided that upon any partial prepayment of the Series A Notes pursuant to
Section 8.2 or any partial purchase of the Series A Notes pursuant to
Section 8.5, the principal amount of each required prepayment of the Series A
Notes becoming due under this Section 8.1 on and after the date of such
prepayment or purchase shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Series A Notes is reduced as a result of such
prepayment or purchase.

(b) Shelf Notes. Each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series; provided that upon
any partial prepayment of any Series of Shelf Notes pursuant to Section 8.2 or
any partial purchase of any Series of Shelf Notes pursuant to Section 8.5, the
principal amount of each required prepayment thereof becoming due on and after
the date of such partial prepayment or purchase shall be reduced in the same
proportion as the aggregate principal amount of such Series of Shelf Notes is
reduced as a result of such prepayment or purchase.

8.2 Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $5,000,000 (and
increments of $100,000 in excess thereof) of the aggregate principal amount of
the Notes of such Series then outstanding in the case of a partial prepayment,
or such lesser principal amount of the Notes of such Series as shall then be
outstanding, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes of such Series written notice of each
optional prepayment under this Section 8.2 not less than 5 Business Days and not
more than 60 days prior to the date (which shall be a Business Day) fixed for
such prepayment. Each such notice shall specify such date, the Series of Notes
to be prepaid, the aggregate principal amount of such Notes to be prepaid on
such date, the principal amount of each Note of such Series held by such holder
to be prepaid (determined in accordance with Section 8.3), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid.

8.3 Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes of each Series pursuant to
Section 8.1(a) or Section 8.2, the principal amount prepaid shall be allocated
among the Notes of such Series at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal

 

23



--------------------------------------------------------------------------------

amounts thereof not theretofore prepaid.

8.4 Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

8.5 Purchase of Notes.

The Company will not, and will not permit any Affiliated Entity to, purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes of any Series except (i) upon the payment or prepayment of the
Notes of such Series in accordance with the terms of this Agreement and the
Notes of such Series, or (ii) pursuant to a written offer to purchase any
outstanding Notes of such Series made by the Company or an Affiliated Entity pro
rata to the holders of all Notes of such Series at the time outstanding upon the
same terms and conditions. The Company will promptly cancel all Notes acquired
by it or any Affiliated Entity pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement, and no Notes may be issued
in substitution or exchange for any such Notes.

8.6 Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported, as of 10:00
a.m. (New York City time) on the Business Day next preceding the Settlement Date
with respect to such Called

 

24



--------------------------------------------------------------------------------

Principal, for actively traded U.S. Treasury securities having a maturity equal
to the Remaining Average Life of such Called Principal as of such Settlement
Date on the display designated as “Page PX1” on Bloomberg Financial Markets
(“Bloomberg”) (or, if Bloomberg shall cease to report such yields on Page PX1 or
shall cease to be PIM’s customary source of information for calculating
make-whole amounts on privately placed notes, then such source as is then PIM’s
customary source of such information), or if such yields shall not be reported
as of such time or the yields reported as of such time shall not be
ascertainable, (ii) the Treasury Constant Maturity Series Yields reported, for
the latest day for which such yields shall have been so reported as of the
second Business Day next preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield shall be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice, and (b) interpolating
linearly between (1) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life of such Called
Principal, and (2) the actively traded U.S. Treasury security with the maturity
closest to and less than the Remaining Average Life of such Called Principal.
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

9 AFFIRMATIVE COVENANTS

The Company covenants that during the Issuance Period and for so long thereafter
as any of the Notes are outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

25



--------------------------------------------------------------------------------

9.1 Compliance with Law. Without limiting Section 10.8, the Company will, and
will cause each of its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, the USA Patriot Act, Environmental Laws and the other
laws and regulations referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2 Insurance. The Company will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

9.3 Maintenance of Properties. Subject to Sections 10.2 and 10.3, the Company
will, and will cause each of its Subsidiaries to, maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.4 Payment of Taxes and Claims. The Company will, and will cause each of its
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent the
same have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Subsidiary, provided that
neither the Company nor any Subsidiary need pay any such tax, assessment,
charge, levy or claim if (i) the amount, applicability or validity thereof is
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Company or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary, or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims in the aggregate could not reasonably be expected to
have a Material Adverse Effect.

9.5 Maintenance of Existence, Etc. Subject to Section 10.2, the Company will at
all times preserve and keep in full force and effect its corporate existence.
Subject to Section 10.2 and Section 10.3, the Company will at all times preserve
and keep in full force and effect the

 

26



--------------------------------------------------------------------------------

corporate or similar existence of each of its Subsidiaries (unless merged into
the Company or a Wholly-Owned Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.

9.6 Books and Records. The Company will, and will cause each of its Subsidiaries
to, maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

9.7 Information Required by Rule 144A. The Company covenants that it will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act. For the purpose of this Section 9.7,
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.

9.8 Subsequent Guarantors; Release of Guarantors. (a) Concurrent with such time
as any Person shall become obligated under a Guarantee of the credit facilities
under the Bank Credit Agreement, the Company will cause such Person to
(i) execute and deliver a Joinder to Multiparty Guaranty, and (ii) deliver to
each holder of Notes an opinion of counsel (as to the due organization, valid
existence and good standing of such Person; the power and authority and due
authorization of such Person to execute, deliver and perform its obligations
under each such Transaction Document; and the enforceability against such Person
of its obligations under each such Transaction Document) and a certificate
accompanying authorizing resolutions and corporate or similar documents of such
Person, each of foregoing in form and substance satisfactory to the Required
Holders.

(b) If any Subsidiary Guarantor ceases to be required to provide or maintain a
Guarantee of the credit facilities under the Bank Credit Agreement and if, after
giving effect to the release of such Subsidiary Guarantor of its obligations
under the Multiparty Guaranty, no Default or Event of Default would exist, then
the Company may deliver to PIM a certificate of a Responsible Officer to both
such effects and, upon the later of (i) such delivery and (ii) concurrently with
such time as that Subsidiary Guarantor has been released from all of its
obligations under its Guarantee of the credit facilities under the Bank Credit
Agreement, that Subsidiary Guarantor automatically shall be released from all of
its obligations under the Multiparty Guaranty, without further approval of or
action by any holder of any Notes.

 

10 NEGATIVE COVENANTS.

The Company covenants that, during the Issuance Period and for so long
thereafter as any of the Notes are outstanding or any amounts owing under the
Transaction Documents remain unpaid:

 

27



--------------------------------------------------------------------------------

10.1 Financial Covenants.

(a) Minimum Tangible Net Worth. The Company will not permit Tangible Net Worth,
calculated as of the last day of each fiscal quarter, to be less than the sum of
(i) $228,968,000, plus (ii) 25% of the Net Income (but only if a positive
number) for each fiscal quarter ended subsequent to December 31, 2010, plus
(iii) 90% of the net cash proceeds from the issuance of the Company’s capital
stock after December 31, 2010.

(b) Leverage Ratio. The Company will not permit the ratio, calculated as of the
last day of each fiscal quarter, of (i) Funded Debt as of such date to
(ii) EBITDA for the period of four consecutive fiscal quarters of the Company
ended as of such date, to be greater than 2.50 to 1.00; provided, that upon
amendment or replacement (or similar event) of the Bank Credit Agreement such
that the leverage ratio cap thereunder (the “Amended Bank Leverage Ratio”) shall
be increased beyond 2.50:1.00, the maximum ratio of Funded Debt to EBITDA under
this Section 10.1(b) automatically shall be amended, without further action of
any party, to match such increased leverage ratio for so long as it is effective
under the Bank Credit Agreement, but (x) only to the extent such increased
leverage ratio does not exceed 2.75:1.00, and (y) only if the Amended Bank
Leverage Ratio (including all defined terms used in the determination thereof)
is, at such time and at all times thereafter, determined in all respects on a
substantively identical basis to the determination of the leverage ratio under
this Section 10.1(b) (including all definitions used in the determination
thereof); provided, further, that, notwithstanding the provisions of
Section 22.3(c), the ratio calculated pursuant to this Section 10.1(b) shall be
calculated including or excluding, as the case may be, the effect of any assets
or businesses that have been acquired or Transferred by the Company or any of
its Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) and giving effect to such permitted acquisition or Transfer, as
the case may be, as if it had occurred on the first day of such four fiscal
quarter period.

For purposes of this Section 10.1(b), Funded Debt shall exclude Funded Debt
created under the Multiparty Guaranty or under a Guarantee of the obligations of
the Company under the Bank Credit Agreement or the Sweep.

(c) Consolidated Fixed Charge Coverage Ratio. The Company will not permit the
ratio, calculated as of the last day of each fiscal quarter, of (i) EBITDA minus
the provision for income taxes for the period of four consecutive fiscal
quarters of the Company ended as of such date, to (ii) Fixed Charges calculated
as of such date, to be less than 2.50:1.00.

10.2 Merger and Consolidation; Transfer of Substantially All Assets. The Company
will not, and will not permit any Material Subsidiary to, consolidate or merge
with or into, or Transfer all or substantially all of its assets to, any other
Person, except that, so long as no Default or Event of Default has occurred and
is continuing or would result from any such event:

(a) any Subsidiary may consolidate or merge with or into the Company, provided
that the Company is the continuing or surviving corporation;

 

28



--------------------------------------------------------------------------------

(b) any Subsidiary may consolidate or merge with or into any other wholly-owned
Subsidiary or Material Subsidiary, provided that such wholly-owned Subsidiary or
Material Subsidiary is the continuing or surviving corporation; and

(c) the Company or a Subsidiary may acquire another entity in a consensual,
negotiated transaction that is structured as a merger with such other entity if
the Company has furnished to the holders of Notes a written statement certified
by a Responsible Officer demonstrating, in reasonable detail, that after giving
effect to the consummation of such transaction, the Company and its Subsidiaries
will remain in compliance with each of the financial tests set forth in
Section 10.1.

10.3 Transfer of Assets. The Company will not and will not permit any Material
Subsidiary to, directly or indirectly, Transfer any of its assets unless, after
giving effect to such proposed Transfer, the Annual Percentage of Assets so
Transferred is equal to or less than 10%, and the Cumulative Percentage of
Assets so Transferred is equal to or less than 30%; provided that the following
Transfers shall not be taken into account for purposes of this Section 10.3:

(a) Transfers made in the ordinary course of business;

(b) any Transfer of assets from the Company or any Material Subsidiary to the
Company or any Subsidiary (including any Person which immediately following such
Transfer becomes a Subsidiary);

(c) Transfers of any surplus, obsolete, redundant or worn-out assets not
required for the efficient operations of the transferor (each to be determined
by the Company or such Subsidiary in its reasonable judgment);

(d) Transfers of cash for purposes not otherwise prohibited by this Agreement
and on arm’s-length terms; and

(e) any other Transfer for fair market value to the extent that the net proceeds
of such Transfer (or an amount equal thereto) are or were used within 365 days
before or after the date thereof for investment in or the purchase, acquisition,
development, redevelopment or construction of assets or businesses which are to
be used or useful in the business of the Company or any Material Subsidiary (or
the payment of Indebtedness incurred in relation to the same, so long as such
Indebtedness was incurred within 365 days before or after the date of the
Transfer in question).

10.4 Nature of Business. The Company will not, and will not permit any of its
Material Subsidiaries to, materially change the nature of its business from
those conducted by the Company and its Subsidiaries on the date hereof, or any
business related or incidental thereto or engaged in by lessors generally.

10.5 Liens. Neither the Company nor any of its Material Subsidiaries shall
mortgage, pledge, grant, assume or permit to exist any Lien on property of the
Company or any Material Subsidiary now or hereafter acquired, except:

 

29



--------------------------------------------------------------------------------

(a) Liens in existence on the date hereof and disclosed on Schedule 10.5 or any
Lien which replaces such a Lien, provided that the principal amount of the
indebtedness secured by the replacing Lien does not exceed the principal amount
at the time of replacement of the existing Lien, or cover property other than
the property covered by the existing Lien;

(b) Liens of carriers, warehousemen, mechanics, landlords, materialmen,
suppliers, tax, assessments, other governmental charges and other like Liens
arising in the ordinary course of business securing obligations that are not
incurred in connection with the obtaining of any advance or credit and which are
not overdue or are subject to a Good Faith Contest;

(c) Liens arising in connection with workmen’s compensation, unemployment
insurance, appeal and release bonds and progress payments under government
contracts;

(d) the giving, simultaneously with or within 90 days after the acquisition or
construction of real property or tangible personal property, of any purchase
money Lien (including vendors’ rights under purchase contracts under agreements
whereby title is retained for the purpose of securing the purchase price
thereof) on real property or tangible personal property hereafter acquired or
constructed and not heretofore owned by the Company or any Subsidiary, or the
acquiring hereafter of real property or personal tangible property not
heretofore owned by the Company or any Subsidiary subject to any then existing
Lien (whether or not assumed), provided that (a) in each such case such Lien is
limited to such acquired or constructed real or tangible personal property, and
(b) the Company is and remains in compliance with Section 10.6;

(e) judgment Liens in existence less than 30 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full by insurance;

(f) Liens arising from Real Property Debt, provided that the Company is and
remains in compliance with Section 10.6;

(g) Liens on deposit accounts, securities accounts and the contents thereof,
arising in favor of the financial institutions at which such accounts are
located and arising pursuant to operation of law, and Liens on deposit accounts,
securities accounts and the contents thereof to secure fees or costs related to
the maintenance of such accounts pursuant to such financial institution’s
standard terms and conditions of account (and not securing any other
Indebtedness), arising in favor of the financial institutions at which such
accounts are located;

(h) Liens created by or resulting from any litigation or legal proceeding which
is effectively stayed while the underlying claims are being contested in good
faith by appropriate proceedings and with respect to which the Company or
applicable Subsidiary has established adequate reserves on its books in
accordance with GAAP;

(i) other Liens securing Indebtedness, provided that the Company is and remains
in compliance with Section 10.6;

 

30



--------------------------------------------------------------------------------

(j) minor encumbrances, covenants, easements or reservations, or for
rights-of-way, utilities and other similar purposes or zoning and other
restrictions as to the use of real properties, minor survey exceptions and the
like, provided that the aggregate of such Liens do not materially detract from
the value of such property; and

(k) Liens securing Indebtedness of the Credit Parties arising pursuant to the
Bank Credit Agreement and the Loan Documents (as defined in the Bank Credit
Agreement as of the date hereof), provided that the Indebtedness of the Credit
Parties under the Transaction Documents is concurrently secured equally and
ratably pursuant to documents satisfactory to the Required Holders and an
intercreditor agreement satisfactory to the Required Holders is concurrently
entered into.

10.6 Priority Debt. The Company will not permit Priority Debt at any time to
exceed $30,000,000.

10.7 Related Party Transactions. The Company will not, and will not permit any
Material Subsidiary to, directly or indirectly, purchase, acquire or lease any
property from, or sell, transfer or lease any property to, pay or agree to pay
any management, advisory, consulting or other fees to, or otherwise deal with,
in the ordinary course of business or otherwise, any Related Party other than on
fair and reasonable terms and conditions at least as favorable to the Company or
such Subsidiary as those that would be obtained through an arm’s-length
negotiation with an unaffiliated third party.

10.8 Terrorism Sanctions Regulations. The Company will not and will not permit
any Affiliated Entity to (a) become an OFAC Listed Person, or (b) have any
investments in, or engage in any dealings or transactions with, any Blocked
Person.

 

11 EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing at a time when any Note is outstanding, and a
“Non-Compliance Event” shall exist if any of the following conditions or events
shall occur and be continuing and no Note is outstanding:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise, provided that
such failure shall not constitute an Event of Default if it occurs solely from
any technical or administrative difficulty relating solely to the transfer of
such amount and such failure is remedied within five Business Days after the due
date for payment; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Sections 7.3(a), 9.8, 10.1, 10.2, 10.3, 10.5 or 10.6; or

 

31



--------------------------------------------------------------------------------

(d) any Credit Party defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or in any other Transaction Document and such default is not remedied within 30
days after the earlier of (i) a Responsible Officer obtaining actual knowledge
of such default, and (ii) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of any Credit
Party or by any officer of any Credit Party in this Agreement or in any other
Transaction Document or in any writing furnished in connection with the
transactions contemplated hereby or thereby proves to have been false or
incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Material Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $10,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Material Subsidiary is
in default in the performance of or compliance with any term of any evidence of
any Indebtedness that is outstanding in an aggregate principal amount of at
least $10,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Material Subsidiary has become obligated to purchase or repay
Indebtedness that is outstanding in an aggregate principal amount of at least
$10,000,000 before its regular maturity or before its regularly scheduled dates
of payment, or (y) one or more Persons have the right to require the Company or
any Material Subsidiary so to purchase or repay such Indebtedness.

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction (in each case, other than in
connection with a solvent liquidation of any Subsidiary), (iii) makes an
assignment for the benefit of its creditors, (iv) consents to the appointment of
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property (other than in
connection with a solvent liquidation of any Subsidiary), (v) is adjudicated as
insolvent or to be liquidated (other than in connection with a solvent
liquidation of any Subsidiary), or (vi) takes corporate action for the purpose
of any of the foregoing (other than in connection with a solvent liquidation of
any Subsidiary); or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any

 

32



--------------------------------------------------------------------------------

substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Subsidiaries, or any such petition
shall be filed against the Company or any of its Subsidiaries and such petition
shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $10,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay;

(j) (i) any Plan shall fail to satisfy the minimum funding standards of the
Pension Funding Rules for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under the
Pension Funding Rules, (ii) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Credit Party
or any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) any Credit Party or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) any Credit Party or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) any Credit Party or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of any Credit Party or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect; or

(k) any of the Transaction Documents shall cease for any reason to be in full
force and effect or any Credit Party shall purport to disavow its obligations
thereunder, shall declare that it does not have any further obligation
thereunder or shall contest the validity or enforceability thereof.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

12 REMEDIES ON DEFAULT, ETC.

12.1 Acceleration.

(a) If an Event of Default with respect to any Credit Party described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause

 

33



--------------------------------------------------------------------------------

(i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

(b) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

(c) If any other Event of Default has occurred and is continuing, any holder or
holders of a majority in principal amount of the Notes of any Series at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes of such Series then outstanding to be immediately
due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

12.2 Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3 Rescission.

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of not less than a
majority in principal amount of the Notes of such Series then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes
of such Series, all principal of and Make-Whole Amount, if any, on any Notes of
such Series that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of such Series, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have

 

34



--------------------------------------------------------------------------------

become due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

12.4 No Waivers or Election of Remedies, Expenses, etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Note or any other Transaction Document
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Company under
Section 15, the Company will pay to the holder of such Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

13 REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1 Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2 Transfer and Exchange of Notes; No Transfers to Competitors.

(a) Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more replacement Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
replacement Note shall be payable to such Person as such holder may request and
shall be substantially in the form of the Note so surrendered. Each such
replacement Note shall be dated

 

35



--------------------------------------------------------------------------------

and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$1,000,000; provided that if necessary to enable the registration of transfer by
a holder of its entire holding of Notes of a Series, one Note may be in a
denomination of less than $1,000,000. Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2.

(b) Without limiting the foregoing, each Purchaser and each subsequent holder of
any Note severally agrees that it will not, directly or indirectly, resell any
Notes purchased by it to a Person which is a Competitor (it being understood
that such Purchaser shall advise any broker or intermediary acting on its behalf
that such resale to a Competitor is limited hereby). The Company shall not be
required to recognize any sale or other transfer of a Note to a Competitor and
no such transfer shall confer any rights hereunder upon such transferee.

13.3 Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a replacement Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

14 PAYMENTS ON NOTES.

14.1 Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction. The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

 

36



--------------------------------------------------------------------------------

14.2 Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose, in the case of the Series A Notes, on the Purchaser
Schedule Relating to Series A Notes attached hereto as Schedule A and, in the
case of any Shelf Note, on the Purchaser Schedule attached to the Confirmation
of Acceptance with respect to such Note, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a replacement Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as each Purchaser has made in
this Section 14.2.

 

37



--------------------------------------------------------------------------------

15 EXPENSES, ETC.

15.1 Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by PIM, the Purchasers or any holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any of the other Transaction
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
of the other Transaction Documents, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company, any Subsidiary
Guarantor or any Subsidiary or in connection with any work-out or restructuring
of the transactions contemplated hereby, by the Notes and the other Transaction
Documents. The Company will pay, and will save PIM, each Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses, if any, of brokers and finders.

15.2 Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of any Credit Party or
any Subsidiary pursuant to this Agreement or any of the other Transaction
Documents shall be deemed representations and warranties of such Credit Party or
Subsidiary under this Agreement or such other Transaction Document. Subject to
the preceding sentence, this Agreement (including the Multiparty Guaranty), the
Notes and the other Transaction Documents embody the entire agreement and
understanding among PIM, the Purchasers and the Credit Parties and supersede all
prior agreements and understandings relating to the subject matter hereof.

 

38



--------------------------------------------------------------------------------

17 AMENDMENT AND WAIVER.

17.1 Requirements.

This Agreement, the Notes and the other Transaction Documents may be amended,
and any Credit Party may take any action herein or therein prohibited, or omit
to perform any act herein required to be performed by it, if the Credit Parties
shall obtain the written consent to such amendment, action or omission to act,
of the Required Holder(s) of the Notes of each Series except that, (i) with the
written consent of the holders of all Notes of a particular Series, and if an
Event of Default shall have occurred and be continuing, of the holders of all
Notes of all Series, at the time outstanding (and not without such written
consents), the Notes of such Series may be amended or the provisions thereof
waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the rate or time of payment of interest on or
any Make-Whole Amount payable with respect to the Notes of such Series,
(ii) without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to or waiver of the provisions of this Agreement
shall change or affect the provisions of Section 12 or this Section 17 insofar
as such provisions relate to proportions of the principal amount of the Notes of
any Series, or the rights of any individual holder of Notes, required with
respect to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of PIM
(and not without the written consent of PIM) the provisions of Section 2B may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver), and
(iv) with the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such Purchasers), any of the provisions of Sections 2B and 4 may
be amended or waived insofar as such amendment or waiver would affect only
rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes. Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this Section 17, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent.

17.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of

 

39



--------------------------------------------------------------------------------

any of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

17.3 Binding Effect. etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between any Credit Party and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

17.4 Notes Held by Company, etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by any Credit Party or any of its Affiliates
shall be deemed not to be outstanding.

 

18 NOTICES.

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i) if to any Series A Purchaser or its nominee, to such Person at the address
specified for such communications in the Purchaser Schedule Relating to Series A
Notes attached hereto as Schedule A and, in the case of a Purchaser of any Shelf
Note or its nominee, to such Person at the address specified for such
communications in the Purchaser Schedule attached to the Confirmation of
Acceptance with respect to such Shelf Note, or at such other address as such
Person or it shall have specified to the Company in writing;

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing; or

 

40



--------------------------------------------------------------------------------

(iii) if to any Credit Party, to such Credit Party care of the Company, at its
address set forth at the beginning hereof to the attention of the Chief
Financial Officer, or at such other address as the Company, shall have specified
to the holder of each Note in writing.

Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified. Any communication pursuant to
Section 2 shall be made by the method specified for such communication in
Section 2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a facsimile
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the facsimile
number that is listed for the party receiving the communication on the
Information Schedule or at such other facsimile number as the party receiving
the information shall have specified in writing to the party sending such
information.

 

19 REPRODUCTION OF DOCUMENTS.

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. To the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit any Credit Party, PIM or any holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

20 MULTIPARTY GUARANTY.

The multiparty guaranty under this Section 20 (as amended or otherwise modified
from time to time, the “Multiparty Guaranty”) is made jointly and severally by
each of the Subsidiary Guarantors in favor of the Purchasers and their
respective successors, assigns and transferees (each of such Persons being
referred to herein as a “Beneficiary” and collectively, as the “Beneficiaries”).

20.1 Unconditional Guaranty.

(a) Unconditional Guaranty.

Each Subsidiary Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to each of the Beneficiaries the prompt and complete payment when due
(whether at stated maturity, by acceleration or otherwise) and performance of
all

 

41



--------------------------------------------------------------------------------

Guaranteed Obligations. The term “Guaranteed Obligations” shall mean all loans,
advances, debts, liabilities and obligations for monetary amounts and otherwise
from time to time owing by the Company, in the Company’s capacity as the issuer
of Notes, to the Purchasers in connection with this Agreement, the Notes and the
other Transaction Documents, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, arising
under or in respect of this Agreement, the Notes or the other Transaction
Documents (it being understood that this term includes all principal, interest
(including interest that accrues after the commencement by or against the
Company of any action under bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law,
whether now or hereafter in effect), the Make-Whole Amount, if any, premium or
other prepayment consideration, fees, expenses, costs or other sums (including,
without limitation, all fees and disbursements of any law firm or other external
counsel) chargeable to the Company, in the Company’s capacity as the issuer of
Notes, under this Agreement, the Notes or the other Transaction Documents).

(b) Reimbursement of Expenses.

Each Subsidiary Guarantor also agrees to pay upon demand all costs and expenses
(including, without limitation, all fees and disbursements of any law firm or
other external counsel) incurred by any Beneficiary in enforcing any rights
under this Multiparty Guaranty.

(c) Guaranteed Obligations Unaffected.

No payment or payments made by any other Subsidiary Guarantor or other Credit
Party, or by any other guarantor or other Person, or received or collected by
any of the Beneficiaries from any other Subsidiary Guarantor or other Credit
Party or from any other guarantor or other Person by virtue of any action or
proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, release or otherwise affect the liability of each of the
Subsidiary Guarantors hereunder which shall, notwithstanding any such payments,
remain liable for the Guaranteed Obligations, subject to Section 20.5 below,
until the Guaranteed Obligations are paid in full.

(d) Joint and Several Liability.

All Subsidiary Guarantors and their respective successors and assigns shall be
jointly and severally liable for the payment of the Guaranteed Obligations and
the expenses required to be reimbursed to the holders of the Notes pursuant to
Section 20.1(b), above, notwithstanding any relationship or contract of
co-obligation by or among the Subsidiary Guarantors or their successors and
assigns.

(e) Enforcement of Guaranteed Obligations.

Each Subsidiary Guarantor hereby jointly and severally agrees, in furtherance of
the foregoing and not in limitation of any other right that any Beneficiary may
have at

 

42



--------------------------------------------------------------------------------

law or in equity against any Subsidiary Guarantor by virtue hereof, that upon
the failure of the Company to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the United States Bankruptcy Code, 11 U.S.C. § 362(a)), each Subsidiary
Guarantor will upon demand pay, or cause to be paid, in cash, the unpaid amount
of all Guaranteed Obligations owing to the Beneficiary or Beneficiaries making
such demand an amount equal to all of the Guaranteed Obligations then due to
such Beneficiary or Beneficiaries.

(f) Tolling of Statute of Limitations.

Each Subsidiary Guarantor agrees that any payment, performance or other act that
tolls any statute of limitations applicable to the obligations, liabilities and
indebtedness of the Company owing to the Beneficiaries under this Agreement, the
Notes or any of the other Transaction Documents shall also toll the statute of
limitations applicable to such Subsidiary Guarantor’s liability under this
Multiparty Guaranty to the extent permitted by law.

(g) Rights of Contribution.

The Company and each Subsidiary Guarantor hereby agree that, to the extent that
a Subsidiary Guarantor shall have paid an amount hereunder to any Beneficiary
that is greater than the net value of the benefits received, directly or
indirectly, by such paying Subsidiary Guarantor as a result of the issuance and
sale of the Notes, such paying Subsidiary Guarantor shall be entitled to
contribution from the Company or any Subsidiary Guarantor that has not paid its
proportionate share, based on benefits received as a result of the issuance and
sale of the Notes, of the Guaranteed Obligations. Any amount payable as a
contribution under this Section 20.1(g) shall be determined as of the date on
which the related payment or distribution is made by the Subsidiary Guarantor
seeking contribution, and each of the Company and the Subsidiary Guarantors
acknowledges that the right to contribution hereunder shall constitute an asset
of such Subsidiary Guarantor to which such contribution is owed. Notwithstanding
the foregoing, the provisions of this Section 20.1(g) shall in no respect limit
the obligations and liabilities of any Subsidiary Guarantor to the Beneficiaries
hereunder or under any other Transaction Document, and each Subsidiary Guarantor
shall remain liable for the full payment and performance guaranteed hereunder.
Any indebtedness or other obligations of the Company or a Subsidiary Guarantor
now or hereafter held by or owing to any Subsidiary Guarantor is hereby
subordinated in time and right of payment to all indebtedness or other
obligations of the Company and the Subsidiary Guarantors to any or all of the
Beneficiaries under the Notes, this Agreement or any other Transaction Document.

20.2 Subrogation.

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, each Subsidiary Guarantor hereby irrevocably waives, solely with
respect to such payment or

 

43



--------------------------------------------------------------------------------

payments, any and all rights of subrogation to the rights of the Beneficiaries
against the Company and, except to the extent otherwise provided in
Section 20.1(g), any and all rights of contribution, reimbursement, assignment,
indemnification or implied contract or any similar rights against the Company,
any endorser or other guarantor of all or any part of the Guaranteed
Obligations, in each case until such time as the Guaranteed Obligations have
been paid in full (subject to Section 20.5 below). If, notwithstanding the
foregoing, any amount shall be paid to any Subsidiary Guarantor on account of
such subrogation or other rights at any time when all of the Guaranteed
Obligations shall not have been paid in full, such amount shall be held by such
Subsidiary Guarantor in trust for the Beneficiaries, segregated from other funds
of such Subsidiary Guarantor, and shall, forthwith upon receipt by such
Subsidiary Guarantor, be turned over to each Beneficiary (ratably based on the
principal amount outstanding of Notes held by such Beneficiary at such time as a
percentage of the aggregate principal amount outstanding of Notes held by all
the Beneficiaries at such time) in the exact form received by such Subsidiary
Guarantor (duly endorsed by such Subsidiary Guarantor to such Beneficiary if
required), to be applied against the Guaranteed Obligations, whether matured or
unmatured, in such order as such Beneficiary may determine.

20.3 Amendments, Etc. with Respect to Guaranteed Obligations.

Each Subsidiary Guarantor shall remain obligated hereunder notwithstanding that:
(a) any demand for payment of any of the Guaranteed Obligations made by any
Beneficiary may be rescinded by such Beneficiary, and any of the Guaranteed
Obligations continued; (b) this Multiparty Guaranty, the Guaranteed Obligations,
or the liability of any other party upon or for any part of the Guaranteed
Obligations, or any collateral security or guaranty therefor or right of setoff
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Beneficiary or such other party; (c) this Agreement, the Notes,
the other Transaction Documents and any other document executed in connection
with any of them may be renewed, extended, amended, modified, supplemented or
terminated, in whole or in part; or (d) any guaranty, collateral or right of
setoff at any time held by any Person for the payment of any of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released. When making
any demand hereunder against any Subsidiary Guarantor, each Beneficiary may, but
shall be under no obligation to, make a similar demand on any other Credit Party
or any other Person, and any failure by such Beneficiary to make any such demand
or to collect any payments from any other Credit Party or any other Person or
any release of any such other Credit Party or Person shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of such
Beneficiary against the Subsidiary Guarantors. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

20.4 Guaranty Absolute and Unconditional; Termination.

Each Subsidiary Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by any Beneficiary upon this Multiparty Guaranty or acceptance of
this Multiparty Guaranty. This Agreement, the Notes, the other Transaction
Documents and the Guaranteed Obligations in respect of any of them, shall
conclusively be deemed to have been created, contracted for or incurred in
reliance upon this Multiparty Guaranty; and all dealings between any of the
Company

 

44



--------------------------------------------------------------------------------

or the Subsidiary Guarantors, on the one hand, and any of the Beneficiaries, on
the other, shall likewise conclusively be presumed to have been had or
consummated in reliance upon this Multiparty Guaranty. Each Subsidiary Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any Credit Party or any other guarantor with respect to
the Guaranteed Obligations. This Multiparty Guaranty shall be construed as a
continuing, irrevocable, absolute and unconditional guaranty of payment,
performance and compliance when due (and not of collection) and is a primary
obligation of each Subsidiary Guarantor without regard to (a) the validity or
enforceability of the provisions of this Agreement (other than the Multiparty
Guaranty), the Notes, the other Transaction Documents, any of the Guaranteed
Obligations or any other guaranty or right of setoff with respect thereto at any
time or from time to time held by any Beneficiary, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any of the Credit Parties against any
Beneficiary, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of any Credit Party or guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Credit Party or
any other guarantor of the Guaranteed Obligations, in bankruptcy or in any other
instance (other than payment or performance in full of the Guaranteed
Obligations). Each of the Subsidiary Guarantors hereby agrees that it has
complete and absolute responsibility for keeping itself informed of the
business, operations, properties, assets, condition (financial or otherwise) of
the Company, the other Subsidiary Guarantors, any and all endorsers and any and
all guarantors of the Guaranteed Obligations and of all other circumstances
bearing upon the risk of nonpayment of the obligations evidenced by the Notes or
the Guaranteed Obligations, and each of the Subsidiary Guarantors further agrees
that the Beneficiaries shall have no duty, obligation or responsibility to
advise it of any such facts or other information, whether now known or hereafter
ascertained, and each Subsidiary Guarantor hereby waives any such duty,
obligation or responsibility on the part of the Beneficiaries to disclose such
facts or other information to such Subsidiary Guarantor.

When pursuing its rights and remedies hereunder against any of the Subsidiary
Guarantors, any Beneficiary may, but shall be under no obligation to, pursue
such rights and remedies as it may have against any other Credit Party or any
other Person under a guaranty of the Guaranteed Obligations or any right of
setoff with respect thereto, and any failure by such Beneficiary to pursue such
other rights or remedies or to collect any payments from any such other Credit
Party or Person or to realize upon any such guaranty or to exercise any such
right of setoff, or any release of any such other Credit Party or Person or any
such guaranty or right of setoff, shall not relieve the Subsidiary Guarantors of
any liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of each of the
Beneficiaries against the Subsidiary Guarantors. This Multiparty Guaranty shall
remain in full force and effect until all Guaranteed Obligations shall have been
satisfied by payment or performance in full, upon the occurrence of which this
Multiparty Guaranty shall, subject to Section 20.5 below, terminate.

20.5 Reinstatement.

This Multiparty Guaranty shall continue to be effective, or be reinstated, as
the case may be, if at any time the payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or otherwise must be restored or returned by
any Beneficiary in connection with the

 

45



--------------------------------------------------------------------------------

insolvency, bankruptcy, dissolution, liquidation or reorganization of any Credit
Party upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Credit Party or any
substantial part of their respective property or assets, or otherwise, all as
though such payments had not been made.

20.6 Payments.

Each Subsidiary Guarantor hereby agrees that the Guaranteed Obligations will be
paid to each of the Beneficiaries pursuant to this Agreement without setoff or
counterclaim in immediately available funds at the location and in the currency
or currencies specified by such Beneficiary pursuant to this Agreement.

20.7 Bound by Other Provisions.

Each Subsidiary Guarantor agrees that it is bound by each covenant set forth in
this Agreement and that it shall make each representation and warranty set forth
in this Agreement, in each case to the extent the applicable provision pertains
to a Subsidiary.

20.8 Additional Guarantors.

The initial Subsidiary Guarantors shall be such Persons as are identified as
“Subsidiary Guarantors” on the signature pages hereof. From time to time
subsequent to the date hereof, additional Persons that are Subsidiaries or other
Affiliates of any Credit Party may become parties hereto, as additional
Subsidiary Guarantors (each an “Additional Subsidiary Guarantor”), by executing
a Joinder to Multiparty Guaranty. Upon delivery of any such Joinder to
Multiparty Guaranty to each of the Beneficiaries, notice of which is hereby
waived by the Subsidiary Guarantors, each such Additional Subsidiary Guarantor
shall be a Subsidiary Guarantor and shall be as fully a party hereto in such
capacity as if such Additional Subsidiary Guarantor were an original signatory
hereof. Each Subsidiary Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Subsidiary Guarantor hereunder, nor by any election of the Beneficiaries
not to cause any Subsidiary of any Credit Party to become an Additional
Subsidiary Guarantor hereunder. This Multiparty Guaranty shall be fully
effective as to any Subsidiary Guarantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Subsidiary Guarantor hereunder.

 

21 CONFIDENTIAL INFORMATION.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser

 

46



--------------------------------------------------------------------------------

under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser and will not use any
Confidential Information except in connection with the evaluation,
administration and enforcement of the Transaction Documents, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 21, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 21 and such Person is
not a Competitor), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 21
and such Person is not a Competitor), (vi) any federal or state regulatory
authority having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio, or (viii) any other Person to which such delivery or disclosure may
be necessary or appropriate (w) to effect compliance with any law, rule,
regulation or order applicable to such Purchaser, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 21
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 21.

 

22 MISCELLANEOUS.

22.1 Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

22.2 Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a New York Business Day shall be made on

 

47



--------------------------------------------------------------------------------

the next succeeding New York Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding New
York Business Day; provided that if the maturity date of any Note is a date
other than a Business Day, the payment otherwise due on such maturity date shall
be made on the next succeeding Business Day and shall include the additional
days elapsed in the computation of interest payable on such next succeeding
Business Day.

22.3 Accounting Terms.

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Transaction Document, and either
the Company or the Required Holders shall so request, the Company and the
holders of the Notes shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Holders); provided that until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the holders of the Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) As of any date of determination, for purposes of any determination under
Section 10.1 (and any financial calculations required to be made thereunder or
included in the defined terms used therein), or required for purposes of
preparing any Compliance Certificate to be delivered pursuant to Section 7.2(a),
the relevant calculations shall include or exclude, as the case may be, the
effect of any assets or businesses that have been acquired or Transferred by the
Company or any of its Subsidiaries pursuant to the terms hereof (including
through mergers or consolidations) as of such date of determination, as
determined by the Company on a pro forma basis in accordance with GAAP, which
determination may include one-time adjustments or reductions in costs, if any,
directly attributable to any such permitted Transfer or acquisition, as the case
may be, in each case (a) calculated in accordance with applicable United States
federal and state securities laws for the period of four fiscal quarters ended
on or immediately prior to the date of determination of any such ratios (without
giving effect to any cost-savings or adjustments relating to synergies resulting
from any such permitted acquisition, except as the Required Holders shall
otherwise agree) and (b) giving effect to any such permitted Transfer or
acquisition, as the case may be, as if it had occurred on the first day of such
four fiscal quarter period.

22.4 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without

 

48



--------------------------------------------------------------------------------

invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

22.5 Construction.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

22.6 Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7 Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

22.8 Jurisdiction and Process. (a) Each Credit Party irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement (including the Multiparty Guaranty)
or the Notes. To the fullest extent permitted by applicable law, each Credit
Party irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Credit Party consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Credit Party agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding, and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal

 

49



--------------------------------------------------------------------------------

delivery to it. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Credit
Party in the courts of any appropriate jurisdiction or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.

22.9 Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT (INCLUDING THE MULTIPARTY
GUARANTY), THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
THEREWITH.

22.10 Transaction References. The Company agrees that Prudential Capital Group
may (a) refer to its role in the origination of the purchase of the Notes from
the Company, as well as the identity of the Company, the aggregate principal
amount and issue date of the Notes and the aggregate principal amount of the
Facility, on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium, and
(b) display the Company’s corporate logo in conjunction with any such reference.

*     *     *     *     *

 

50



--------------------------------------------------------------------------------

    Very truly yours, THE COMPANY:         MCGRATH RENTCORP       By:          
Name:         Title:  

 

THE SUBSIDIARY GUARANTORS: ENVIROPLEX, INC.         By:             Name:  
        Title:  

 

MOBILE MODULAR MANAGEMENT CORPORATION         By:             Name:  
        Title:  

 

ADLER TANK RENTALS, LLC         By:             Name:           Title:  

[NOTE PURCHASE AND PRIVATE SHELF AGREEMENT]



--------------------------------------------------------------------------------

The foregoing is hereby agreed to as of

the date thereof.

PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:       Vice President

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:       Vice President

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:   Prudential Investment
Management, Inc., investment manager By:       Vice President

[NOTE PURCHASE AND PRIVATE SHELF AGREEMENT]



--------------------------------------------------------------------------------

INFORMATION SCHEDULE

 

Authorized Officers for PIM      

Mitchell W. Reed

Senior Vice President

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

  

Stephen J. DeMartini

Managing Director

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Telephone:

Facsimile:

 

(415) 291-5059

(415) 421-6233

  

Telephone:

Facsimile:

  

(415) 291-5058

(415) 421-6233

Iris Krause

Senior Vice President

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

  

Charles Senner

PRUDENTIAL CAPITAL GROUP

100 Mulberry Street

7 Gateway Center Four

Newark, New Jersey 07102

Telephone:

Facsimile:

 

(415) 291-5060

(415) 421-6233

  

Telephone:

Facsimile:

  

(973) 802-6660

(973) 624-6432

James McCrane

PRUDENTIAL CAPITAL GROUP

100 Mulberry Street

7 Gateway Center Four

Newark, New Jersey 07102

  

Mathew R. Douglass

Senior Vice President

PRUDENTIAL CAPITAL GROUP

2029 Century Park East, Suite 710

Los Angeles, California 90067

Telephone:

Facsimile:

 

(973) 802-4222

(973) 624-6432

  

Telephone:

Facsimile:

  

(310) 295-5012

(310) 295-5019

David Nguyen

Vice President

PRUDENTIAL CAPITAL GROUP

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

  

Cornelia Cheng

Vice President

PRUDENTIAL CAPITAL GROUP

2029 Century Park East, Suite 710

Los Angeles, California 90067

Telephone:

Facsimile:

 

(415) 291-5071

(415) 421-6233

  

Telephone:

Facsimile:

  

(310) 295-5013

(310) 295-5019

Authorized Officers for the Company      

Keith Pratt

McGrath RentCorp

5700 Las Positas Road

Livermore, California 94551

  

Dave Whitney

McGrath RentCorp

5700 Las Positas Road

Livermore, California 94551

Telephone:

Facsimile:

 

(925) 453-3106

(925) 453-3200

  

Telephone:

Facsimile:

  

(925) 453-3196

(925) 453-3200



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO SERIES A NOTE PURCHASERS

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    Aggregate
Principal Amount
of Series A Notes
to be Purchased      Series A Note
Denominations(s)  

1.      All payments on account of Series A Notes held by such Purchaser shall
be made by wire transfer of immediately available funds for credit to:

   $ 96,400,000       $ 96,400,000   

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces)

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

     

Each such wire transfer shall set forth the name of the Company, and a reference
to 4.03% Series A Notes due April 21, 2018, PPN 580589 A#6, and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

     

2.      Address for all notices relating to payments:

     

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

     

3.      Address for all other communications and notices:

     

 

Schedule A-1



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    Aggregate
Principal Amount
of Series A Notes
to be Purchased      Series A Note
Denominations(s)  

The Prudential Insurance Company of America

c/o Prudential Capital Group - Corporate Finance

Four Embarcadero Center, Suite 2700

San Francisco, California 94111-4180

     

Attention: Managing Director

Telephone:     (415) 291-5054

Facsimile:      (415) 421-6233

     

4.      Recipient of telephonic prepayment notices with respect to Series A
Notes:

     

Manager, Trade Management Group

 

Telephone:     (973) 367-3141

Facsimile:      (888) 889-3832

     

5.      Tax Identification No.: 22-1211670

     

 

Schedule A-2



--------------------------------------------------------------------------------

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY    Aggregate
Principal
Amount of
Series A Notes to
be Purchased      Series A Note
Denominations(s)  

1.      All payments on account of Series A Notes held by such Purchaser shall
be made by wire transfer of immediately available funds for credit to:

   $ 3,600,000       $ 3,600,000   

Account Name: PRIAC - SA - Principal Preservation - Privates

Account No.: P86345 (please do not include spaces)

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

     

Each such wire transfer shall set forth the name of the Company, and a reference
to 4.03% Series A Notes due April 21, 2018, PPN 580589A#6, and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

     

2.      Address for all notices relating to payments:

     

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

 

Telephone:     (973) 802-8107

Facsimile:      (888) 889-3832

     

3.      Address for all other communications and notices:

     

 

Schedule A-3



--------------------------------------------------------------------------------

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY    Aggregate
Principal
Amount of
Series A Notes to
be Purchased      Series A Note
Denominations(s)  

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group - Corporate Finance

Four Embarcadero Center, Suite 2700

San Francisco, California 94111-4180

     

Attention: Managing Director

Telephone:     (415) 291-5054

Facsimile:      (415) 421-6233

     

4.      Tax Identification No.: 06-1050034

     

 

Schedule A-4



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptance” is defined in Section 2B(5).

“Acceptance Day” is defined in Section 2B(5).

“Acceptance Window” is defined in Section 2B(5).

“Accepted Note” is defined in Section 2B(5).

“Additional Subsidiary Guarantor” is defined in Section 20.8.

“Adler Tank Acquisition” means the acquisition of Adler Tank Rentals, Inc.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company or another
specified Person, except a Subsidiary. A Person shall be deemed to control
another Person if such first Person possesses, directly or indirectly, the power
to direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Affiliated Entity” means the Subsidiaries of the Company and any of their or
the Company’s respective Controlled Affiliates.

“Agreement” means this Note Purchase and Private Shelf Agreement, dated as of
April 21, 2011, between the Company and the other Credit Parties, on the one
hand, and PIM, the Series A Purchasers, and each Prudential Affiliate that
hereafter may become bound by certain provisions hereof, on the other hand, as
it may from time to time be amended, supplemented or otherwise modified.

“Annual Percentage of Assets Transferred” means, as of any time of determination
thereof, the sum of the Percentages of Assets Transferred for each of the assets
of the Company or Subsidiaries that has been Transferred during the then current
fiscal quarter and the three fiscal quarters immediately preceding the then
current fiscal quarter.

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other officer of the Company
designated as an “Authorized Officer” of the Company in the Information Schedule
attached hereto or any other officer of the Company designated as an “Authorized
Officer” of the Company for the purpose of this Agreement in an Officer’s
Certificate executed by the Company’s chief executive officer or chief

 

Schedule B-1



--------------------------------------------------------------------------------

financial officer and delivered to PIM, and (ii) in the case of PIM, any officer
of PIM designated as its “Authorized Officer” in the Information Schedule or any
officer of PIM designated as its “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of its Authorized Officers. PIM or
the Company may, by written notice to the other given by an Authorized Officer,
de-designate any person as one of its Authorized Officers hereunder. Any action
taken under this Agreement on behalf of the Company by any individual who on or
after the date of this Agreement shall have been an Authorized Officer of the
Company and whom PIM in good faith believes to be an Authorized Officer of the
Company at the time of such action shall be binding on the Company even though
such individual shall have ceased to be an Authorized Officer of the Company,
and any action taken under this Agreement on behalf of PIM by any individual who
on or after the date of this Agreement shall have been an Authorized Officer of
PIM, and whom the Company in good faith believes to be an Authorized Officer of
PIM at the time of such action shall be binding on PIM even though such
individual shall have ceased to be an Authorized Officer of PIM.

“Available Facility Amount” is defined in Section 2B(1).

“Bank Credit Agreement” means that certain Credit Agreement, dated as of May 14,
2008, among the Company as the borrower, Bank of America, N.A., in its capacity
as administrative agent, swing line lender and L/C issuer, and the Banks, as the
same may be amended, restated or otherwise modified from time to time, together
with any renewals, extensions, replacements and refinancings (notwithstanding
whether such replacements or refinancings are entered into with Bank of America,
N.A. or any other Person) thereof.

“Banks” means, collectively, each financial institution from time to time party
to the Bank Credit Agreement acting in the capacity as lender thereunder.

“Beneficiaries” is defined in Section 20.

“Blocked Person” is defined in Section 5.16.

“Business Day” means: (a) for the purposes of Section 2B(3) only, any day which
is both a New York Business Day and a day on which PIM is open for business; and
(b) for the purposes of any other provision of this Agreement, a New York
Business Day.

“Cancellation Date” is defined in Section 2B(8)(iii).

“Cancellation Fee” is defined in Section 2B(8)(iii).

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capitalized Lease Obligation” means, with respect to any Person, any rental
obligation which, under GAAP, is or will be required to be capitalized on the
books of such Person, taken at the amount thereof accounted for as indebtedness
(net of interest expense) in accordance with such principles.

 

Schedule B-2



--------------------------------------------------------------------------------

“Closing Day” means, with respect to the Series A Notes, the Series A Closing
Day and, with respect to any Accepted Note, the Business Day specified for the
closing of the purchase and sale of such Accepted Note in the Confirmation of
Acceptance with respect to such Accepted Note; provided that (i) if the Company
and the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to Section 2B(7), the
“Closing Day” for such Accepted Note, for all purposes of this Agreement except
references to “original Closing Day” in Section 2B(8)(iii), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph of this Agreement.

“Competitor” means any Person (other than any Purchaser) who is substantially
engaged in the businesses of the Company or any Subsidiary and/or other
activities reasonably related thereto provided that:

(a) the provision of investment advisory services by a Person to a Plan which is
owned or controlled by a Person which would otherwise be a Competitor shall not
of itself cause the Person providing such services to be deemed to be a
Competitor if such Person has established procedures which will prevent
confidential information supplied to such Person by any of the Company or any
Subsidiary from being transmitted or otherwise made available to such Plan or
Person owning or controlling such Plan; and

(b) in no event shall an Institutional Investor which maintains passive
investments in any Person which is a Competitor be deemed a Competitor it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor”.

“Confidential Information” is defined in Section 21.

“Confirmation of Acceptance” is defined in Section 2B(5).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means the Company and the Subsidiary Guarantors.

“Cumulative Percentage of Assets Transferred” means, as at any time of
determination thereof, the sum of the Percentages of Assets Transferred for each
asset of the Company or Subsidiaries that has been Transferred from and after
the date hereof.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default but (for the

 

Schedule B-3



--------------------------------------------------------------------------------

avoidance of doubt) does not include any Non-Compliance Event or Potential
Non-Compliance Event.

“Default Rate” means (i) as to any Series A Note, that rate of interest that is
the greater of (a) 6.03% per annum, and (b) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank as its “base” or “prime” rate, and
(ii) as to any Shelf Note, that rate of interest that is the greater of (1) 2%
over the Interest Rate specified in the caption at set forth at the top of such
Shelf Note, and (2) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank from time to time in New York City as its “base” or “prime” rate.

“Delayed Delivery Fee” is defined in Section 2B(8)(ii).

“Draw Fee” is defined in Section 2B(8)(i).

“Dollars” and “$” means lawful currency of the United States of America.

“EBIT” means, for the Company and its Subsidiaries on a consolidated basis for
any period of determination, the sum of (i) Net Income, (ii) provision for
income taxes, (iii) interest expense, and (iv) minority interest in the Net
Income (if positive) of any Subsidiary, and minus minority interest in the Net
Income (if negative) of any Subsidiary.

“EBITDA” shall mean, for the Company and its Subsidiaries on a consolidated
basis for any period of determination, EBIT minus (i) non-cash items of income,
and (ii) extraordinary income, plus (a) depreciation expense, (b) amortization
expense, (c) other non-cash charges (provided that to the extent that any
non-cash charge subsequently becomes a cash charge, such amount will be deducted
in determining EBITDA for such subsequent period), and (d) extraordinary
expense.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or a Subsidiary under
section 414 of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Facility” is defined in Section 2B(l).

 

Schedule B-4



--------------------------------------------------------------------------------

“Fiscal Quarter” means each of the three-month periods ending on
March 31, June 30, September 30 and December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Fixed Charges” means, for any date of determination, the aggregate amount of
(i) interest expense of the Company and its Subsidiaries on a consolidated basis
for the four consecutive fiscal quarter period ended on such date, and (ii) cash
dividends paid by the Company and its Subsidiaries for the four consecutive
fiscal quarter period ended on such date.

“Funded Debt” means, with respect to the Company and its Subsidiaries on a
consolidated basis, without duplication: (i) any indebtedness for borrowed money
(including commercial paper, bankers’ acceptances, revolving credit line
borrowings whether under the Series A Notes, the Shelf Notes, the Bank Credit
Agreement, the Sweep or otherwise and any and all Real Property Debt), or which
is evidenced by bonds (other than assessment and other special bonds associated
with real property holdings not issued in connection with the borrowing of
money), debentures or notes, or which represents the deferred purchase price of
property (but shall exclude accounts payable, accrued expenses, deferred income,
minority interest in Subsidiaries and deferred taxes), (ii) indebtedness of a
third party secured by Liens on the assets of such Person whether or not such
obligation or liability is assumed by such Person, (iii) Capitalized Lease
Obligations, and (iv) Guarantees.

“GAAP” means generally accepted accounting principles as in existence from time
to time; provided, that “GAAP” shall exclude the effects of Accounting Standards
Codification 825-10-25 (previously referred to as SFAS 159) or any successor or
similar provision to the extent it relates to “fair value” accounting for
liabilities.

“Good Faith Contest” means an active contest or challenge initiated in a timely
manner and in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP.

“Governmental Authority” means the government of

(a) the United States of America or any state or other political subdivision
thereof, or

(b) any other jurisdiction in which any of the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of such Person, or

(c) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantee” means, with respect to any Person, any direct or indirect liability,
contingent or otherwise, of such Person with respect to any indebtedness, lease,
dividend or other obligation of another, including, without limitation, any such
obligation directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted or sold
with recourse by such Person, or in respect of which such Person is

 

Schedule B-5



--------------------------------------------------------------------------------

otherwise directly or indirectly liable, including, without limitation, any such
obligation in effect guaranteed by such Person through any agreement (contingent
or otherwise) to (i) maintain the solvency or any balance sheet or other
financial condition of another Person or (ii) make payment for any products,
materials or supplies or for any transportation or services regardless of the
non-delivery or non-furnishing thereof, in any such case if the purpose or
effect of such agreement is to provide assurance that such obligation will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such obligation will be protected against loss in
respect thereof. Guarantees shall include obligations of partnerships and joint
ventures of which such Person is a general partner or co-venturer that are not
expressly non-recourse to such Person.

“Guaranteed Obligations” is defined in Section 20.1(a).

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose average life (as determined by PIM) most
closely matches the average life of such Accepted Note.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

“include” or “including” means, unless the context clearly requires otherwise,
“including without limitation.”

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

 

Schedule B-6



--------------------------------------------------------------------------------

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c)(i) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) the aggregate Swap Termination Value of all Swap Contracts of such Person;
and

(g) any Guarantee of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Issuance Period” is defined in Section 2B(2).

“Joinder to Multiparty Guaranty” means a joinder agreement entered into by an
Additional Subsidiary Guarantor in substantially the form of Exhibit E.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, lien (statutory or otherwise) or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement, any lease in the nature thereof, and the filing
of or agreement to give any financing statement (other than precautionary
filings in respect of true leases and consignment filings) under the Uniform
Commercial Code of any jurisdiction) or any other type of preferential
arrangement for the

 

Schedule B-7



--------------------------------------------------------------------------------

purpose, or having the effect, of protecting a creditor against loss or securing
the payment or performance of an obligation; provided that customary rights of
any lessor, lessee or sublessee with respect to leased property arising under
any lease entered into in the ordinary course of business shall in no event be
deemed a “Lien”.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Credit Parties
taken as a whole.

“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, any of (i) the business, assets, operations, affairs,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries taken as a whole or (ii) the ability of any Credit Party to perform
its respective obligations under the Transaction Documents to which such Person
is a party, or (iii) the validity or enforceability of this Agreement, any Note
or any other Transaction Document.

“Material Subsidiary” means, as of any date of determination, any Subsidiary
that has on such date, (a) total revenues (for the then most recently ended
period of four consecutive fiscal quarters with respect to which financial
statements have been delivered pursuant to Section 7.1 (a) or (b)) constituting
five percent (5%) or more of the total revenues of the Company and its
Subsidiaries on a consolidated basis for such period, or (b) total assets (at
the end of the then most recently ended fiscal quarter with respect to which
financial statements have been delivered pursuant to Section 7.1(a) or (b))
constituting five percent (5%) or more of the total assets of the Company and
its Subsidiaries on a consolidated basis at the end of such fiscal quarter;
provided that if, as of any date of determination, total revenues or total
assets in each case in the aggregate for all Subsidiaries which otherwise would
not constitute Material Subsidiaries exceed 15% of the total revenues or total
assets, respectively, of the Company and its Subsidiaries on a consolidated
basis, then each Subsidiary immediately thereafter shall be deemed to constitute
a Material Subsidiary as of such date of determination.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“Multiparty Guaranty” is defined in Section 20.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Net Income” means, for the Company and its Subsidiaries on a consolidated basis
for any period of determination, net income determined in accordance with GAAP.

“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.

“Non-Compliance Event” is defined in Section 11.

 

Schedule B-8



--------------------------------------------------------------------------------

“Notes” is defined in Section 1B.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16.

“Officer’s Certificate” means a certificate signed in the name of the Company by
a Responsible Officer of the Company.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to certain
Plans and set forth in, with respect to plan years ending prior to the effective
date as to such Plan of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter, Sections
412 and 430 of the Code and Sections 302 and 303 of ERISA.

“Percentage of Assets Transferred” means, with respect to each asset Transferred
pursuant to Section 10.3, the ratio (expressed as a percentage) of (i) the
greater of such asset’s fair market value or net book value on the date of such
Transfer to (ii) the consolidated total assets of the Company and Subsidiaries
as of the last day of the fiscal quarter immediately preceding the date of such
Transfer.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“PIM” means Prudential Investment Management, Inc.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company, any
Subsidiary or any ERISA Affiliate or with respect to which the Company, any
Subsidiary or any ERISA Affiliate may have any liability.

“Potential Non-Compliance Event” means an event or condition the occurrence or
existence of which would, with the lapse of time or the giving of notice or
both, become a Non-Compliance Event.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

Schedule B-9



--------------------------------------------------------------------------------

“Priority Debt” means, at any time of determination, the sum of, without
duplication, (i) Funded Debt of the Company’s Material Subsidiaries (other than
(a) Funded Debt owed to the Company or another Subsidiary and (b) Funded Debt
created under the Multiparty Guaranty or under a Guarantee of the obligations of
the Company under the Bank Credit Agreement or the Sweep), plus (ii) Funded Debt
of the Company secured by consensual Liens (other than Liens permitted by
Section 10.5(l)).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, PIM and (ii) any managed account or
investment fund which is managed by PIM or a Prudential Affiliate described in
clause (i) of this definition. For purposes of this definition, the terms
“control,” “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other Person’s Voting
Interests or equivalent voting securities or interests.

“PTE” is defined in Section 6.2(a).

“Purchasers” means the Series A Purchasers and PIM and/or the Prudential
Affiliate(s) which are purchasing any Accepted Notes.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Real Property Debt” means Funded Debt which is secured by any or all of the
Company’s or any of its Subsidiaries’ real property holdings.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Related Party” means: (i) any 10% or greater shareholder or other equityholder
of the Company or any Subsidiary; (ii) all Persons to whom any Person described
in clause (i) above is related (in not greater than the second degree) by blood,
adoption or marriage; and (iii) all Affiliates of the Company and the foregoing
Persons.

“Request for Purchase” is defined in Section 2B(3).

“Required Holders” means, at any time, the holder or holders of a majority of
the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from time to time outstanding (exclusive of Notes then
owned by any Credit Party, any Subsidiary or any of their respective
Affiliates).

“Rescheduled Closing Day” is defined in Section 2B(7).

 

Schedule B-10



--------------------------------------------------------------------------------

“Responsible Officer” means any Senior Financial Officer and any other officer
with responsibility for the administration of the relevant portion of this
Agreement or any other Transaction Document.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Series” is defined in Section 1B.

“Series A Closing Day” is defined in Section 3.

“Series A Notes” is defined in Section 1A.

“Series A Purchasers” means the purchasers of the Series A Notes, consisting of
The Prudential Insurance Company of America and Prudential Retirement Insurance
and Annuity Company.

“Shelf Notes” is defined in Section 1B.

“Solvent” means, with respect to any Person at the applicable time of
determination, that at such time, in the case of each of clauses (i), (ii),
(iii) and (iv), after taking into account any and all rights of contribution
provided for in Section 20.1(g), (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (iv) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital
required for such Person’s participation in such business or transaction. The
amount of contingent liabilities at the applicable time of determination shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, reasonably can be expected to become an actual or matured
liability.

“Source” is defined in Section 6.2.

“Subsidiary” means, as of any time of determination and with respect to any
Person, any corporation, limited liability company, partnership, joint venture,
association or other entity of which a majority of the Voting Stock (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned, held or controlled by such Person and/or one
or more Subsidiaries of such Person. Unless the context otherwise clearly

 

Schedule B-11



--------------------------------------------------------------------------------

requires otherwise, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.

“Subsidiary Guarantors” shall mean Enviroplex, Inc., a California corporation,
Mobile Modular Management Corporation, a California corporation, Adler Tank
Rentals, LLC a Delaware limited liability company, and each Person that
hereafter becomes a party to the Multiparty Guaranty pursuant to the
requirements of Section 9.8; provided that in the event a Person is released
from the Multiparty Guaranty pursuant to Section 9.8, such Person shall no
longer be a Subsidiary Guarantor.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
office.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Sweep” means that certain committed credit facility of $5,000,000, evidenced by
that certain Credit Line Note, dated June 26, 2008, made by the Company in favor
of Union Bank, N.A. (formerly known as Union Bank of California, N.A.) and the
commitment letter dated June 26, 2008, from Union Bank, N.A. (formerly known as
Union Bank of California, N.A.) to the Company, to facilitate the automatic
borrowing and repayment of the Company’s loans in conjunction with its cash
management services with Union Bank of California, N.A.; provided that the Sweep
shall also mean any renewal or replacement of this type of credit extension to
facilitate the Company’s cash management services.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

Schedule B-12



--------------------------------------------------------------------------------

“Tangible Net Worth” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis, total assets determined in accordance with
GAAP, minus (i) total liabilities determined in accordance with GAAP, (ii) all
intangible assets, including all assets which should be classified under GAAP as
intangible assets (such as goodwill, patents, trademarks, copyrights,
franchises, and deferred charges (including unamortized debt discount and
research and development costs)), (iii) treasury stock, (iv) cash held in a
sinking or other similar fund established for the purpose of redemption or other
retirement of capital stock or Funded Debt, but only to the extent the amount of
such Funded Debt is not included in the total liabilities of the Company and its
Subsidiaries determined in accordance with GAAP, (v) to the extent not already
deducted from total assets, reserves for depreciation, depletion, obsolescence
or amortization of properties and other reserves or appropriations of retained
earnings which have been or should be established in connection with the
business conducted by the Company or its Subsidiaries, and (vi) any revaluation
or other write-up in book value of assets subsequent to December 31, 2010.

“Transaction Documents” means this Agreement (including the Multiparty
Guaranty), the Series A Notes, the Shelf Notes, and any and all other agreements
and instruments from time to time executed and delivered by or on behalf of any
Credit Party related thereto.

“Transfer” means, with respect to any property, the sale, exchange, conveyance,
lease, transfer or other disposition of such property.

“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased by any Purchaser under this Agreement.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Stock” means, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or similar body
that has management authority of such Person) of such Person (irrespective of
whether at the time stock (or similar equity interests) of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

Schedule B-13



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF SERIES A NOTE]

McGRATH RENTCORP

4.03% SERIES A SENIOR NOTE DUE APRIL 21, 2018

 

No. [        ]

   [Date]

$[        ]

   PPN 580589 A#6

FOR VALUE RECEIVED, the undersigned, McGRATH RENTCORP (herein called the
“Company”), a corporation organized under the laws of the State of California,
hereby promises to pay to [                    ], or registered assigns, the
principal sum of [                    ] DOLLARS on April 21, 2018, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 4.03% per annum from the date hereof,
payable at maturity and semi-annually, on the 21st day of each April and October
in each year, commencing with the April 21 or October 21 next succeeding the
date hereof until the principal hereof shall have become due and payable, and
(b) at a rate per annum from time to time equal to the greater of (i) 6.03% and
(ii) 2% over the rate of interest publicly announced by JPMorgan Chase Bank from
time to time in New York, New York as its “base” or “prime” rate (i) on any
overdue payment of interest, and (ii) following the occurrence and during the
continuance of an Event of Default (as defined in the Agreement referred to
below) on the unpaid principal balance, any overdue payment of interest and any
overdue payment of any Make-Whole Amount, in the case of each of clause (i) and
(ii), payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of April 21,
2011 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions of Section 21 of the Agreement, and (ii) made the
representations set forth in Section 6 of the Agreement. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the

 

Exhibit A-1-1



--------------------------------------------------------------------------------

person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries pursuant to the terms of the Multiparty Guaranty.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

McGRATH RENTCORP By:       Name:   Title:

 

Exhibit A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF SHELF NOTE]

McGRATH RENTCORP

SERIES              SENIOR NOTE

No. [        ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES: [Quarterly][Semi-annually] on each [STATE DATES]

FINAL MATURITY DATE:1

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:2

FOR VALUE RECEIVED, the undersigned, McGRATH RENTCORP (herein called the
“Company”), a corporation organized under the laws of the State of California,
hereby promises to pay to [                    ], or registered assigns, the
principal sum of [                    ] DOLLARS [on the Final Maturity Date
specified above] [, payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Final Maturity Date as specified above in an amount
equal to the unpaid balance of the principal hereof,] with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the Interest Rate per annum specified above, payable on the Final
Maturity Date specified above and on each Interest Payment Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) at a rate per
annum from time to time equal to the Default Rate (i) on any overdue payment of
interest, and (ii) following the occurrence and during the continuance of an
Event of Default (as defined in the Agreement referred to below) on the unpaid
principal balance, any overdue payment of interest and any overdue payment of
any Make-Whole Amount, in the case of each of clause (i) and (ii), payable on
each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal, Make-Whole Amount, if any, and interest are to be made in
lawful money of the United States of America at JPMorgan Chase Bank, New York,
New York or at such other place as the holder hereof shall designate to the
Company in writing.

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of April 21,
2011 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions of Section 21 of the Agreement, and (ii) made the
representations set forth in Section 6 of the

 

1 

The Final Maturity Date must be no more than 12 years after the original
issuance date

2 

The Remaining Average Life must be no more than 10 years after the original
issuance date.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a replacement Note for the
then outstanding principal amount will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Agreement, but not
otherwise.

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries pursuant to the terms of the Multiparty Guaranty.

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount), and with the effect, provided in
the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

McGRATH RENTCORP By:       Name:   Title:

 

Exhibit A-2-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF REQUEST FOR PURCHASE]

McGRATH RENTCORP

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of April 21, 2011, between McGrath RentCorp (the
“Company”) and the other Persons named therein as parties thereto. All terms
herein that are defined in the Agreement have the respective meanings specified
in the Agreement. Pursuant to Section 2B(3) of the Agreement, the Company hereby
makes the following Request for Purchase:

Individual specifications of the notes covered hereby (the “Notes”):

 

Principal Amount    Final Maturity Date     Principal Prepayment
Dates and Amounts     Interest Payment
Period  

*

     * *      * **      [quarterly ]           [semi-annually ] 

Use of proceeds of the Notes:

Proposed day for the closing of the purchase and sale of the Notes:

The purchase price of the Notes is to be transferred to:

 

Name, Address and ABA
Routing Number of Bank    Number of Account   
Name & Telephone No. of Bank Officer                                      

The Company certifies (a) that the representations and warranties contained in
Section 5 of the Agreement are true on and as of the date of this Request for
Purchase, and (b) that there exists on

 

* Minimum of $5,000,000

** Not more than 12 years after original issuance.

***

Remaining Average Life to be not more than 10 years after original issuance.

 

Exhibit B-1



--------------------------------------------------------------------------------

the date of this Request for Purchase no Event of Default or Default (both
before and after giving effect to the issuance and purchase of the Notes
contemplated hereby).

Dated:                                         ,               

 

MCGRATH RENTCORP By:     Name:   Title:  

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF CONFIRMATION OF ACCEPTANCE]

McGRATH RENTCORP

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of April 21, 2011, between McGrath RentCorp (the
“Company”) and the other Persons named therein as parties thereto. All terms
used herein that are defined in the Agreement have the respective meanings
specified in the Agreement.

PIM or the Prudential Affiliate which is named below as a Purchaser of Notes
hereby confirms the representations as to such Notes set forth in Section 6 of
the Agreement, and agrees to be bound by the provisions of Sections 2B(5) and
2B(7) of the Agreement.

Pursuant to Section 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

 

I. Accepted Notes: Aggregate principal amount $_____________.

 

  (A) (a)     Name of Purchaser:

 

  (b) Principal amount:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate:

 

  (f) Interest payment period: [quarterly] [semi-annually]

 

  (g) Payment and notice instructions: As set forth on attached Purchaser
Schedule.

 

  (B) (a)     Name of Purchaser:

 

  (b) Principal amount:

 

  (c) Final maturity date:

 

  (d) Principal prepayment dates and amounts:

 

  (e) Interest rate:

 

  (f) Interest payment period: [quarterly] [semi-annually]

 

  (g) Payment and notice instructions: As set forth on attached Purchaser
Schedule.

[(C), (D) . . . same information as above.]

 

II. Closing Day: _______________ _____, _______

Dated: _______________ _____, _______

 

Exhibit C-1



--------------------------------------------------------------------------------

MCGRATH RENTCORP By:     Name:   Title:  

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:     Name:   Title:   Vice President

 

[PRUDENTIAL AFFILIATE] By:     Name:   Title:   Vice President

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF JOINDER TO MULTIPARTY GUARANTY]

JOINDER NO. [__], dated as of [            ] (this “Joinder”), to the Multiparty
Guaranty set forth as Section 20 (as amended or otherwise modified from time to
time, the “Multiparty Guaranty”) to that certain Note Purchase and Private Shelf
Agreement, dated as of April 21, 2011 (as amended or otherwise modified from
time to time, the “Note Agreement”), executed by McGRATH RENTCORP (the
“Company”), the Subsidiary Guarantors party thereto, and the Purchasers party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Note Agreement.

1. Pursuant to the Multiparty Guaranty, certain obligations owing by the Company
to the holders of Notes under the Note Agreement and evidenced by the Notes
(together with their respective Transferees, the “Beneficiaries”) are guaranteed
by the Subsidiary Guarantors.

2. The undersigned (the “Additional Subsidiary Guarantor”) is executing this
Joinder in accordance with the requirements of Section 20.8 of the Multiparty
Guaranty.

3. The Additional Subsidiary Guarantor by its signature below becomes a
Subsidiary Guarantor under the Multiparty Guaranty and the other provisions of
the Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the Additional Subsidiary Guarantor hereby (a) agrees
to all the terms and provisions of the Agreement applicable to it as a
Subsidiary Guarantor thereunder, and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor set forth in
Section 5 of the Note Agreement are true and correct on and as of the date
hereof. Each reference to a Subsidiary Guarantor in the Multiparty Guaranty and
the other provisions of the Agreement shall be deemed to include the Additional
Subsidiary Guarantor. The Multiparty Guaranty and the other provisions of the
Agreement are hereby incorporated herein by reference.

4. The Additional Subsidiary Guarantor represents and warrants to the
Beneficiaries that this Joinder has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.

5. This Joinder may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed signature page to this Joinder by
facsimile transmission shall be as effective as delivery of a manually-signed
original thereof.

6. Except as expressly modified hereby, the Multiparty Guaranty and the other
provisions of the Agreement shall remain in full force and effect.

7. Any provision of this Joinder that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Exhibit E-1



--------------------------------------------------------------------------------

8. All communications and notices hereunder to the Additional Subsidiary
Guarantor shall be given to it at the address set forth under its signature
below.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has executed this
Joinder by its duly authorized officer as of the day and year first above
written.

 

[NAME], a [            ] [corporation] By:     Name:     Title:    

 

Address:  

c/o McGrath RentCorp

5700 Las Positas Road

Livermore, California 94550

Attn: Chief Financial Officer

Facsimile: (925) 453-3200

 

Exhibit E-2